--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.2
 




PROVIDER AGREEMENT
                      

BETWEEN


STATE OF OHIO


DEPARTMENT OF JOB AND FAMILY SERVICES


AND


WELLCARE OF OHIO, INC.


Amendment No. 1


Pursuant to Article IX.A. the Provider Agreement between the State of Ohio,
Department of Job and Family Services, (hereinafter referred to as “ODJFS”) and
WELLCARE OF OHIO, INC.  (hereinafter referred to as “MCP”) for the Aged, Blind
or Disabled (hereinafter referred to as “ABD”) population dated July 1, 2007, is
hereby amended as follows:
 
1.            Appendices C, D, E, F, G, H, J, K, L, M, N and O are modified as
attached.
 
2.            All other terms of the provider agreement are hereby affirmed.
 
The amendment contained herein shall be effective January 1, 2008. 




WELLCARE OF OHIO, INC.
 
 
BY:  /s/  TODD S. FARHA
DATE: 12/19/07
TODD S. FARHA, PRESIDENT AND CEO
   
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:

BY: /s/ HELEN E. JONES-KELLEY
DATE: 12/26/07
HELEN E. JONES-KELLEY, DIRECTOR
 






--------------------------------------------------------------------------------







APPENDIX C


MCP RESPONSIBILITIES
ABD ELIGIBLE POPULATION


The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.
 
 General Provisions
 
1.  The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.
 
2.  The MCP must submit a current copy of their Certificate of Authority (COA)
to ODJFS within 30 days of issuance by the Ohio Department of Insurance.
 
3. The MCP must designate the following:
 
a.  A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP.  ODJFS may also require the MCP to
designate contact staff for specific program areas.  The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.
 
b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).
 
If an MCP serves both the CFC and ABD populations, they are not required to
designate a separate provider relations representative or Medicaid Coordinator
for each population group. 
 
4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.
 
5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.
 
6. The MCP must have an administrative office located in Ohio.
 
7. Upon request by ODJFS, the MCP must submit information on the current status
of their company’s operations not specifically covered under this Agreement (for
example, other product lines, Medicaid contracts in other states, NCQA
accreditation, etc.) unless otherwise excluded by law.
 
8. The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.
 
9. If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change.  MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide. 
 
10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format, such format to be solely determined by ODJFS.
 
11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule
5101:3-26-03.  Notwithstanding such responsibility, ODJFS retains the right to
make the final determination on medical necessity in specific member situations.
 
12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required  for other purposes to submit medical records at no cost to
ODJFS and/or designee upon request.
 
13. The MCP must notify the BMHC of the termination of an  MCP panel provider
that is  designated as the primary care provider for 100 or more of the MCP's
ABD  members. The MCP must provide notification within one working day of the
MCP becoming aware of the termination.
 
14. Upon request by ODJFS, MCPs may be required to provide written notice to
members of any significant change(s) affecting contractual requirements, member
services or access to providers.
 
15. MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program.  Before MCPs notify potential
or current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability.  If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them.
 
 a.  MCPs are required to make transportation available to any member requesting
 transportation when they must travel thirty (30) miles or more from their  home
 to receive a medically-necessary Medicaid-covered service.  If the MCP offers
 transportation to their members as an additional benefit and this
transportation  benefit only covers a limited number  of trips, the required
transportation listed  above may not be counted toward this trip limit.
 
 b. Additional benefits may not vary by county within a region except out of
 necessity for transportation arrangements (e.g., bus versus cab).  MCPs
approved  to serve consumers in more than one region may vary additional
benefits between  regions.
 
 c. MCPs must give ODJFS and members ninety (90) days prior notice when
 decreasing or ceasing any additional benefit(s).  When it is beyond the control
of  the MCP, as demonstrated to ODJFS’ satisfaction, ODJFS must be notified
within  one (1) working day.
 
16. MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adheres to such laws when furnishing
services to its members.  MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.
 
17. MCPs must comply with any other applicable Federal and State laws (such as
Title VI of the Civil rights Act of 1964, etc.) and other laws regarding privacy
and confidentiality., as such may be applicable to this Agreement.
 
18. Upon request, the MCP will provide members and potential members with a copy
of their practice guidelines.
 
19. The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.
 
All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible
individuals.  In addition, MCPs must provide written translations of certain MCP
materials in the prevalent non-English languages ofmembers and eligible
individuals in accordance with the following:
 
a. When 10% or more of the ABD eligible individuals in the MCP’s service
areahave a common primary language other than English, the MCP must translate
all ODJFS-approved marketing materials into the primary language of that
group. The MCP must monitor changes in the eligible population on an ongoing
basis and conduct an assessment no less often than annually to determine which,
if any, primary language groups meet the 10% threshold for the eligible
individuals in each service area.  When the 10% threshold is met, the MCP must
report this information to ODJFS, in a format as requested by ODJFS, translate
their marketing materials, and make these marketing materials available to
eligible individuals. MCPs must submit to ODJFS, upon request,their prevalent
nonEnglish language analysis of eligible individuals and the results of this
analysis.
 
b. When 10% or more of an MCP's ABD members in the MCP’s service area have
acommon primary language other than English, the MCP must translate
all ODJFS-approved member materials into the primary language of that group.
The MCP must monitor their membership and conduct a quarterly assessment
to determine which, if any, primary language groups meet the 10%
threshold.  When the 10% threshold is met, the MCP must report this information
to ODJFS, in a format as requested by ODJFS, translate their member materials,
and make these materials available to their members.  MCPs must submit to ODJFS,
upon request, their prevalent non-English language member analysis and the
results of this analysis.
 
20.     The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services).  This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated
above, when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members.  This centralized
database must be readily available to MCP staff and beused in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP  member, when such a provider is
available. MCPs must share member specific communication needs information with
their providers [e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party
Administrators (TPAs)], as applicable. MCPs must  submit to ODJFS, upon request,
detailed information regarding the MCP’s members with  special communication
needs, which could include individual member names, their specific communication
need, and any provision of special services to members (i.e., those special
services arranged by the MCP as well as those services reported to the MCP which
were arranged by the provider).
 
Additional requirements specific to providing assistance to hearing-impaired,
vision- impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.
 
21.  The MCP is responsible for ensuring that all member materials use easily
understood language and format.  The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.
 
22. Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for ensuring that all MCP marketing and member materials are prior
approved by ODJFS before being used or shared with members.  Marketing and
member materials are defined as follows:
 
a. Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.
 
b. Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members.  Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.
 
c. All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFS.
 
d. All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government
or similar entity.
 
e. MCPs must establish positive working relationships with the CDJFS offices
and must not aggressively solicit from local Directors, MCP County Coordinators,
or other staff.  Furthermore, MCPs are prohibitedfrom offering gifts of
nominal value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or
 managed care enrollment center (MCEC) staff, as these may influence
an individual’s decision to select a particular MCP.
 
23. Advance Directives– All MCPs must comply with the requirements specified in
 42 CFR 422.128.  At a minimum, the MCP must:
 
a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.
 
b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the  MCP:
 
i. Provides written information to all adult members concerning:
 
a. the member’s rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives.  (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).
 
b. the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;
 
c. any changes in state law regarding advance directives as soon as possible but
no later than ninety (90) days after the proposed effective date of the change;
and
 
d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.
 
ii. Provides for education of staff concerning the MCP’s policies and procedures
on advance directives;
iii. Provides for community education regarding advance directives directly or
in concert with other providers or entities;
iv. Requires that the member’s medical record document whether or not the member
has executed an advance directive; and
v. Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.
 
24. NewMember Materials
Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to each member or
 assistance group, as applicable, an MCP identification (ID) card, a new member
letter, a  member handbook, a provider directory, and information on advance
directives.
 
a. MCPs must use the model language specified by ODJFS for the new member
letter.
 
b. The ID card and new member letter must be mailed together to the member via a
 method that will ensure their receipt prior to the member’s effective date of
coverage.
 
c. The member handbook, provider directory and advance directives information
may be  mailed to the member separately from the ID card and new member letter.
MCPs  will  meet the timely receipt requirement for these materials if they are
mailed to the  member within (twenty-four) 24 hours of the MCP receiving the
ODJFS produced  monthly membership roster (MMR). This is provided the materials
are mailed via a  method with an expected delivery date of no more than five (5)
days. If the member  handbook, provider directory and advance directives
information are mailed separately  from the ID card and new member letter and
the MCP is unable to mail the materials  within twenty-four (24) hours,
themember handbook, provider directory and advance  directives information must
be mailed via a method that will ensure receipt by no  later  than the effective
date of coverage. If the MCP mails the ID card and new  member letter  with the
other materials (e.g., member handbook, provider directory, and advance
 directives), the MCP must ensure that all materials are mailed via a method
that will  ensure their receipt prior to the member’s effective date of
coverage.
 
d. MCPs must designate two (2) MCP staff members to receive a copy of the new
 member materials on a monthly basis in order to monitor the timely receipt of
these  materials. At least one of the staff members must receive the materials
at their home  address.
 
25. Call CenterStandards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1).  MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at all times during the
hours of 7:00 am to 7:00 pm Eastern Time, except for the following major
holidays:
·       New Year’s Day
·       Martin Luther King’s Birthday
·       Memorial Day
·       Independence Day
·       Labor Day
·       Thanksgiving Day
·       Christmas Day
·       2 optional closure days: These days can be used independently or in
combination with any of the major holiday closures but cannot both be used
within the same closure period.  Before announcing any optional closure dates to
members and/or staff, MCPs must receive ODJFS prior-approval which verifies that
the optional closure days meet the specified criteria.
 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday.  If a major holiday falls on a Sunday, the
member services line may be closed on the following Monday.  MCP member services
closure days must be specified in the MCP’s member handbook, member newsletter,
or other some general issuance to the MCP’s members at least thirty (30) days in
advance of the closure.
 
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day, toll-free call-in system, available
nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The twenty-four (24)/7
hour call-in system must be staffed by appropriately trained medical personnel.
For the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.
 
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and twenty-four (24) hour toll-free call-in systems to
ODJFS. ODJFS will inform the MCPs of any changes/updates to these URAC call
center standards.
 
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative  Code (OAC) rule 5101:3-26-08.4(A)(9)].  Therefore, the member
services call center  requirement may not be met through theexecution of a
Medicaid Delegation Subcontract  Addendum or Medicaid Combined Services
Subcontract Addendum.
 
26.       Notification of Optional MCP Membership
 
In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e.,  42 CFR 438.50), MCPs in mandatory membership
service areas must inform new members, as applicable,  that MCP membership is
optional for certain populations.  Specifically, MCPs must inform any applicable
pending member or member that the following ABD population is not required to
select an MCP in order to receive their Medicaid healthcare benefit and what
steps they need to take if they do not wish to be a member of an MCP:
 
- Indians who are members of federally-recognized tribes, except as permitted
under 42 C.F.R 438.50(d)(21).
 
27. HIPAA Privacy Compliance Requirements
 
The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health
information.  Protected Health Information (PHI) is information received from or
on behalf of ODJFS that meets the definition of PHI as defined by HIPAA and the
regulations promulgated by the United States Department of Health and Human
Services, specifically 45 CFR 164.501, and any amendments thereto. MCPs must
agree to the following:
 
a. MCPs shall not use or disclose PHI other than is permitted by this Agreement
or required by law. 
 
b. MCPs shall use appropriate safeguards to prevent unauthorized use or
disclosure of PHI.
 
c. MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which
it becomes aware.  Any breach by the MCP or its representatives of protected
health information (PHI) standards shall be immediately reported to the State
HIPAA Compliance Officer through the Bureau of Managed Health Care.  MCPs must
provide documentation of the breach and complete all actions ordered by the
HIPAA Compliance Officer.
 
d. MCPs shall ensure that all its agents and subcontractors agree to these same
PHI conditions and restrictions.
 
e. MCPs shall make PHI available for access as required by law.
 
f. MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.
 
g. MCPs shall make PHI disclosure information available for accounting as
required by law.
 
h. MCPs shall make its internal PHI practices, books and records available to
the Secretary of Health and Human Services (HHS) to determine compliance.
 
i. Upon termination of their agreement with ODJFS, the MCPs, at ODJFS’ option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.
 
j. ODJFS will propose termination of the MCP’s provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.
 
28. Electronic Communications – MCPs are required to purchase/utilize Transport
Layer Security (TLS) for all e-mail communication between ODJFS and the
MCP.  The MCP’s e-mail gateway must be able to support the sending and receiving
of e-mail using Transport Layer Security (TLS) and the MCP’s gateway must be
able to enforce the sending and receiving of email via TLS.
 
29. MCP Membership acceptance, documentation and reconciliation
 
a. Selection Services Contractor:  The MCP shall provide to the MCEC ODJFS
prior-approved MCP materials and directories for distribution to eligible
individuals who request additional information about the MCP.
  
b. Monthly Reconciliation of Membership and Premiums: The MCP shall reconcile
member data as reported on the MCEC produced consumer contact record (CCR) with
the ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received.  Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments reported on the monthly
remittance advice (RA).
 
The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium
information.  Premium reconciliation questions must be identified within thirty
(30) days of receipt of the RA.
 
c. Monthly Premiums: The MCP must be able to receive monthly premiums in a
method specified by ODJFS.  (ODJFS monthly prospective premium issue dates are
provided in advance to the MCPs.) Various retroactive premium payments
and recovery of premiums paid (e.g., retroactive terminations of membership,
deferments, etc.,) may occur via any ODJFS weekly remittance.
 
d.  Hospital/Inpatient Facility Deferment: When an MCP learns of a currently
hospitalized member’s intent to disenroll through the CCR or the 834, the
disenrolling MCP must notify the hospital/inpatient facility and treating
providers as well as the enrolling MCP of the change in enrollment within five
(5) business days of receipt of the CCR or 834. The disenrolling MCP must notify
the inpatient facility that it will remain responsible for the inpatient
facility charges through the date of discharge; and must notify the treating
providers that it will remain responsible for provider charges through the date
of disenrollment.
 
When the enrolling MCP learns through the disenrolling MCP, through ODJFS
or other means, that a new member who was previously enrolled with another
MCP was admitted prior to the effective date of enrollment and remains an
inpatient on the effective date of enrollment, the enrolling MCP shall contact
the hospital/inpatient facility within five (5) business days of learning of the
hospitalization.  The enrolling MCP shall verify that it is responsible for
all medically necessary Medicaid covered services from the effective date of
MCP membership, including treating provider services related to the inpatient
stay; the  enrolling MCP must reiterate that the admitting/disenrolling MCP
remains responsible for the hospital/inpatient facility charges through the date
of discharge.  The enrolling MCP shall work with the hospital/inpatient facility
to  facilitate discharge planning and authorize services as needed.
 
When an MCP learns that a new member who was previously on Medicaid fee for
  service was admitted prior to the effective date of enrollment and remains
an inpatient on the effective date of enrollment, the enrolling MCP shall notify
the hospital/ inpatient facility and treating providers that the MCP may not be
the payer. The MCP shall work with hospital/inpatient facility, treating
providers and  the ODJFS to assure that discharge planning assures continuity of
care and accurate payment. Notwithstanding the MCP’s right to request a hospital
deferment up to six (6) months following the member’s effective date, when the
enrolling MCP learns of a deferment-eligible hospitalization, the MCP
shall notify the ODJFS and request the deferment within five (5) business days
of  learning of the potential deferment.
 
e. Just Cause Requests:The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.
 
f. Eligible Individuals:  If an eligible individual contacts the MCP, the MCP
must provide any MCP-specific managed care program information requested.  The
MCP must not attempt to assess the eligible individual’s health care
needs.  However, if the eligible individual inquires about
continuing/transitioning health care services, MCPs shall provide an assurance
that all MCPs must cover all medically necessary Medicaid-covered health care
services and assist members with transitioning their health care services.
 
g.  Pending Member: If a pending member (i.e., an eligible individual subsequent
to plan selection or assignment, but prior to their membership effective
date) contacts the selected MCP,  the MCP must provide any
membership information requested, including but not limited to, assistance
in determining whether the current medications require prior authorization. The
MCP must also ensure that any care coordination (e.g.,
PCPselection, prescheduled services and transition of services) information
provided by the pending member is logged in the MCP’s system and forwarded to
the appropriate MCP staff for processing as required.  MCPs may confirm
any information provided on the CCR at this time.  Such communication does not
constitute confirmation of membership.  MCPs are prohibited from initiating
contact with a pending member. Upon receipt of the 834, the  MCP may contact a
pending member to confirm information provided on the CCR or the 834, assist
with care coordination and transition of care, and inquire if the pending member
has any membership questions.
 
 h. Transition of Fee-For-Service Members: Providing care coordination, access
to preventive and specialized care, case management, member services, and
education with minimal disruption to members’ established relationships with
providers and existing care treatment plans is critical for members
transitioning from Medicaid fee-for-service to managed care.  MCPs must develop
and implement a transition plan that outlines how the MCP will effectively
address the unique care coordination issues of members in their first three
months of MCP membership and how the various MCP departments will coordinate and
share information regarding these new members. The transition plan must include
at a minimum:
 
i. An effective outreach process to identify each new member’s existing  and/or
 potential health care needs that results in a new member profile  that
includes, but is not limited to identification of: 
a.   Health care needs, including those services received through state
 sub-recipient agencies [e.g., the Ohio Department of Mental Health  (ODMH), the
Ohio Department of Mental Retardation and  Developmental Disabilities ODMR/DD),
the Ohio  Department of Alcohol and Drug Addiction Services (ODADAS) and the
Ohio  Department of Aging (ODA)];
 
b.   Existing sources of care (i.e., primary physicians, specialists, case
 manager(s), ancillary and other care givers); and
 
c.   Current care therapies for all aspects of health care services, including
scheduled health care appointments, planned and/or approved surgeries (inpatient
or outpatient), ancillary or medical therapies, prescribed drugs, home health
care services, private duty nursing (PDN), scheduled lab/radiology tests,
necessary durable medical equipment, supplies and needed/approved
transportation arrangements.
 
ii. Strategies for how each new member will obtain care therapies from
 appropriate sources of care as an MCP member. The MCP’s strategies  must
include at a minimum:
 
a. Allowing their new members that are transitioning from
Medicaid fee-for-service to receive services from out-of-panel providers if the
member or provider contacts the MCP to discuss the scheduled health services in
advance of the service date and one of the following applies:
 
i. The member has appointments within the initial three months of the MCP
membership with a primary care provider or specialty physician that was
scheduled prior to the effective date of the MCP membership;
 
ii. The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;
 
iii.  The member has been scheduled for an inpatient oroutpatient surgery and
has been prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40
(surgical procedures would also include follow-up care as appropriate);
 
iv. The member is receiving ongoing chemotherapy or radiation treatment; or
 
v. The member has been released from the hospital within thirty (30) days prior
to MCP enrollment and is following a treatment plan.
 
If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.
 
b. Allowing their new members that are transitioning from
Medicaid fee-for-service to continue receiving home care services (i.e.,
nursing, aide, and skilled therapy services) and private duty nursing (PDN)
services if the member or provider contacts the MCP to discuss the health
services in advance of the service date.  These services must be covered from
the date of the member or provider contact at the current service level, and
with the current provider, whether a panel or out-of-panel provider, until the
MCP conducts a medical necessity review and renders an authorization decision
pursuant to OAC rule 5101:3-26-03.1.  As soon as the MCP becomes aware of the
member’s current home care services, the MCP must initiate contact with the
current provider and member as applicable to ensure continuity of care and
coordinate a transfer of services to a panel provider, if appropriate.
 
c. Honoring any current fee-for-service prior authorization to allow their new
members that are transitioning from Medicaid fee-for-service to receive services
from the authorized provider, whether a panel or out-of-panel provider, for the
following approved services:
 
 i. an organ, bone marrow, or hematapoietic stem cell transplant pursuant to OAC
rule 5101:3-2-07.1;
 
ii. dental services that have not yet been received;
 
iii. vision services that have not yet been received;
 
iv. durable medical equipment (DME) that has not yet been received.  Ongoing DME
services and supplies are to be covered by the MCP as previously-authorized
until the MCP conducts a medical necessity review and renders an authorization
decision pursuant to OAC rule 5101:3-26-03.1.
 
v.  private duty nursing (PDN) services.  PDN services must be covered at the
previously-authorized service level until the MCP conducts a medical necessity
review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1.
 
As soon as the MCP becomes aware of the member’s current fee-for-service
authorization approval, the MCP must initiate contact with the authorized
provider and member as applicable to ensure continuity of care.  The MCP must
implement a plan to meet the member’s immediate and ongoing medical needs and,
with the exception of organ, bone marrow, or hematapoietic stem
cell transplants, coordinate the transfer of services to a panel provider, if
appropriate.
 
When an MCP medical necessity review results in a decision to reduce, suspend,
or terminate services previously authorized by fee-for-service Medicaid, the MCP
must notify the member of their state hearing rights no less than 15 calendar
days prior to the effective date of the MCP’s proposed action, per rule
5101:3-26-08.4 of the Administrative Code.
 
d. Reimbursing out-of-panel providers that agree to provide the transition
services at 100% of the current Medicaid fee-for-service  provider rate for the
service(s) identified in Section 29.h.ii.(a., b.,  and c.) of this appendix.
 
e. Documenting the provision of transition services identified in Section
29.h.ii.(a., b., and c.) of this appendix as follows:
 
i. For non-panel providers, notification to the provider  confirming the
provider’s agreement/disagreement to  provide the service and accept 100% of the
current  Medicaid fee-for-service rate as payment.  If the provider agrees, the
distribution of the MCP’s materials as outlined in Appendix G.4.e.
 
ii. Notification to the member of the non-panel provider’s  agreement
/disagreement to provide the service.  If the provider disagrees, notification
to the member of the MCP’s availability to assist with locating a provider as
expeditiously as the member’s health condition warrants.
 
iii. For panel providers, notification to the provider and member confirming the
MCP’s responsibility to cover the  service.
 
MCPs must use the ODJFS-specified model language for the provider and  member
notices and maintain documentation of all member and/or provider contacts
relating to such services.
  
f. Implementing a drug transition of care process that prevents drug access
problems for new members that are transitioning from Medicaid fee-for-service
(FFS).  Such a process would involve the MCP covering at least one prescription
fill or refill without prior authorization (PA) of any covered prescription drug
not requiring PA by FFS.  For new members that are transitioning from FFS who
utilize ongoing medications for chronic conditions the MCP must educate the
member about how to continue to access drugs for their chronic condition before
the MCP may implement PA requirements for that member’s specific ongoing
medication.  The MCP’s process for covering the prescription fill or refill
without PA must be based on one of the following approaches:
 
i. the MCP covers without PA all prescriptions written within the two months
prior to the effective date of MCP enrollment that do not require PA by Medicaid
fee-for-service; or
 
ii. the MCP covers without PA for at least the initial 30 days of the member’s
MCP membership all prescriptions that do not require PA by Medicaid
fee-for-service.
 
For any new member transitioning from FFS who utilizes ongoing medications for
chronic conditions the MCP may require subsequent PA for those drugs once the
MCP has educated the member about the importance of working with their physician
to discuss initiating a PA request to continue the current medication and the
option of using alternative medications that may be available without
PA.  Written member notices must use ODJFS-specified model language and be
ODJFS-approved.  Verbal member education may be done in place of written
education but must contain the same information as a written notice and must
follow a call script that contains ODJFS-specified model language and be
ODJFS-approved.
 
For those new members who are not utilizing ongoing medications for chronic
conditions, no additional drug PA education is required beyond the MCP’s general
new member education that includes what drugs require MCP PA.
 
MCPs must receive ODJFS approval prior to implementing their transition of care
drug PA process.  An MCP’s proposal must document how the MCP will:
 
i.  implement one of the above options to ensure that members transitioning from
FFS receive at least one prescription fill or refill without PA of any covered
prescription drug not requiring PA by FFS; and
 
ii. identify new members that are transitioning from FFS who utilize ongoing
medications for chronic conditions and provide timely education to the member
about how to continue to access drugs for their chronic condition before the MCP
will implement PA requirements for that member’s specific ongoing medication.
 
MCPs who have not received ODJFS approval for their transition of care drug PA
process must not require PA of any prescription drug that does not require PA by
Medicaid fee-for-service for the initial three months of a member’s MCP
membership.
 
g. Covering antipsychotic medications for new members as well as current members
as stipulated in Appendix G(3)(a)(i).
 
30. Health Information System Requirements
The ability to develop and maintain information management systems capacity is
crucial to successful plan performance. ODJFS therefore requires MCPs to
demonstrate their ongoing capacity in this area by meeting several related
specifications.
 
 a. Health Information System
 
i. As required by 42 CFR 438.242(a), each MCP must maintain a health information
system that collects, analyzes, integrates, and reports data.  The system must
provide information on areas including, but not limited to, utilization,
grievances and appeals, and MCP membership terminations for other than loss of
Medicaid eligibility.
 
ii. As required by 42 CFR 438.242(b)(1), each MCP must collect data on member
and provider characteristics and on services furnished to its members.
 
iii. As required by 42 CFR 438.242(b)(2), each MCP must ensure that data
received from providers is accurate and complete by verifying the accuracy and
timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.
 
iv. As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).
 
v. Acceptance testing of any data that is electronically submitted to ODJFS is
required:
 
a. Before an MCP may submit production files ODJFS-specified formats; and/or
b. Whenever an MCP changes the method or preparer of the electronic media;
and/or
c. When the ODJFS determines an MCP’s data submissions havean unacceptably high
error rate.
 
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified
formats.  Once an acceptable test file is submitted to ODJFS, as determined
solely by ODJFS, the MCP can return to submitting production files.  ODJFS will
inform MCPs in writing when a test file is acceptable.  Once an MCP’s new or
modified  information system is operational, that MCP will have up to ninety
(90) days to submitan acceptable test file and an acceptable production file.
 
Submission of test files can start before the new or modified information system
is in production.  ODJFS reserves the right to verify any MCP’s capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.
 
b. Electronic Data Interchange and Claims Adjudication Requirements
 
  Claims Adjudication
 
The MCP must have the capacity to electronically accept and adjudicate all
claims  to final status (payment or denial).  Information on claims submission
procedures  must be provided to non-contracting providers within thirty (30)
days of a request.   MCPs must inform providers of its ability to electronically
process and adjudicate  claims and the process for submission.  Such information
must be initiated by the  MCP and not only in response to provider requests.
 
 The MCP must notify providers who have submitted claims of claims status [paid,
 denied, pended (suspended)] within one month of receipt.  Such notification may
 be in the form of a claim payment/remittance advice produced on a routine
 monthly, or more frequent, basis.
 
Electronic Data Interchange
The MCP shall comply with all applicable provisions of HIPAA including
 electronic data interchange (EDI) standards for code sets and the following
 electronic transactions:
  Health care claims;
  Health care claim status request and response;
  Health care payment and remittance status;
  Standard code sets; and   
  National Provider Identifier (NPI).
 
Each EDI transaction processed by the MCP shall be implemented in  conformance
with the appropriate version of the transaction implementation guide, as
specified by applicable federal rule or regulation.
 
The MCP must have the capacity to accept the following transactions from the
 Ohio Department of Job and Family services consistent with EDI processing
 specifications in the transaction implementation guides and in conformance with
 the 820 and 834 Transaction Companion Guides issued by ODJFS:
 
 ASC X12 820 - Payroll Deducted and Other Group Premium Payment for  Insurance
Products; and
 
 ASC X12 834 - Benefit Enrollment and Maintenance.
 
 The MCP shall comply with the HIPAA mandated EDI transaction standards and
 code sets no later than the required compliance dates as set forth in the
federal  regulations.
 
  Documentation of Compliance with Mandated EDI Standards
 The capacity of the MCP and/or applicable trading partners and business
 associates to electronically conduct claims processing and related transactions
in  compliance with standards and effective dates mandated by HIPAA must be
 demonstrated, to the satisfaction of ODJFS, as outlined below.
 
Verification of Compliance with HIPAA (Health Insurance Portability and
 Accountability Act of 1995)
MCPs shall comply with the transaction standards and code sets for sending and
 receiving applicable transactions as specified in 45 CFR Part 162 – Health
 Insurance Reform:  Standards for Electronic Transactions (HIPAA  regulations)
In  addition the MCP must enterinto the appropriate trading partner agreement
and  implemented standard code sets.  If the MCP has obtained third-party
certification  of HIPAA compliance for any of the items  listed below,  that
certification may  be submitted in lieu of the MCP’s written verification for
the applicable  item(s).
   
i. Trading Partner Agreements
ii. Code Sets
iii. Transactions
 
a. Health Care Claims or Equivalent Encounter Information (ASC X12N 837 & NCPDP
5.1)
b. Eligibility for a Health Plan (ASC X12N 270/271)
c. Referral Certification and Authorization (ASC X12N 278)
d. Health Care Claim Status (ASC X12N 276/277)
e. Enrollment and Disenrollment in a Health Plan (ASC  X12N 834)
f. Health Care Payment and Remittance Advice (ASC X12N 835)
g. Health Plan Premium Payments (ASC X12N 820)
h. Coordination of Benefits 
  
Trading Partner Agreement with ODJFS
 MCPs must complete and submit an EDI trading partner agreement in a format
 specified by the ODJFS.  Submission of the copy of the trading partner
agreement  prior to entering into this Agreement may be waived at the discretion
of ODJFS;  if submission prior to entering into the Agreement is waived, the
trading partner  agreement must be submitted at a subsequent date determined by
ODJFS.
 
Noncompliance with the EDI and claims adjudication requirements will result in
 the imposition of penalties, as outlined in Appendix N, Compliance Assessment
System, of the Provider Agreement.
 
c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. MCPs are required to
submit this data electronically to ODJFS on a monthly basis  in the following
standard formats:
 
·    Institutional Claims - UB92 flat file
·    Noninstitutional Claims - National standard format
·    Prescription Drug Claims - NCPDP
 
ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
 
MCP capitation rates.  For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.
 
An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. (For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit.  If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.)
 
If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab.  For pharmacy
encounters, each prescription filled is a separate encounter.
 
Encounters include services paid for retrospectively, through fee-for-service
payment arrangements, and prospectively, through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions.
 
All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.
 
Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.
 
Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.
 
Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP’s Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP’s CEO or CFO.
 
Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. (For example, claims paid in
January are due March 5.)  ODJFS recommends that MCPs submit files inthe
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.
 
d. Information Systems Review
 
ODJFS or its designee may review the information system capabilities of each MCP
before ODJFS enters into a provider agreement with a new MCP, when a
participating MCP undergoes a major information system upgrade or change,  when
there is identification of significant information system problems, or at ODJFS’
discretion. Each MCP must participate in the review. The review will assess the
extent to which MCPs are capable of maintaining a health information system
including producing valid encounter data, performance measures, and other data
necessary to support quality assessment and improvement, as well as managing the
care delivered to its members.
 
The following activities, at a minimum, will be carried out during the
review.  ODJFS or its designee will:
 
i. Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.
 
ii. Review the completed ISCA and accompanying documents;
 
iii. Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP’s information systems function;
 
iv. Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP’s
information system.
 
v.  Assess the ability of the MCP to link data from multiple sources;
 
vi. Examine MCP processes for data transfers;
 
vii. If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;
 
viii. Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and
 
ix. Assess the claims adjudication process and capabilities of the MCP.
 
31. If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior written approval from ODJFS that verifies that the proper
safeguards, firewalls, etc., are in place to protect member data.
 
32. MCPs must receive prior written approval from ODJFS before adding any
information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).
 
33. Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is prohibited
from holding a member liable for services provided to the member in the event
that the ODJFS fails to make payment to the MCP.
 
34. In the event of an insolvency of an MCP, the MCP, as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs. 
 
35. Franchise Fee Assessment Requirements
 
a. Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
 quarter as required by ORC Section 5111.176.  The current  fee to be paid is an
 amount equal to 4½ percent of the managed care premiums, minus Medicare
 premiums that the MCP received from any payer in the quarter to which the fee
 applies.  Any premiums the MCP returned or refunded to members or premium
 payers during that quarter are excluded from the fee.
 
b. The franchise fee is due to ODJFS in the ODJFS-specified format on or before
the 30th day following the end of the calendar quarter to which the fee applies.
 
c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed  form and any supporting documentation pursuant to ODJFS
specifications.
 
d. Penalties for noncompliance with this requirement are specified in Appendix
N, Compliance Assessment System of the Provider Agreement and in ORC  Section
 5111.176.
 
36. Information Required for MCP Websites
 
a.  On-line Provider Directory– MCPs must have an internet-based provider
directory available in the same format as their ODJFS-approved
provider directory, that allows  members to electronically search for the MCP
panel providers based on name, provider type, geographic proximity,
and population (as specified in Appendix H).  MCP provider directories must
include all MCP-contracted providers [except as specified by ODJFS] as well as
certain ODJFS non-contracted providers.
 
b. On-line Member Website– MCPs must have a secure internet-based website  which
is regularly updated to include the most current ODJFS approved materials.  The
website at a minimum must include: (1) a list of the counties that are
covered in their service area;  (2) the ODJFS-approved MCP member handbook,
recent  newsletters/announcements,  MCP contact information including member
 services hours and closures; (3) the MCP provider directory as referenced
in section 36(a) of this appendix; (4) the MCP’s current preferred drug list
(PDL),  including an explanation of the list, which drugs require prior
authorization (PA),  and the PA process; (5) the MCP’s current list of drugs
covered only with PA, the  PA process,  and the MCP’s policy for covering
generic for brand-name  drugs; and (6) the ability for members to submit
 questions/comments/grievances/appeals/etc. and receive a response (members
 must be given the option of a return e-mail or phone call).  Responses
regarding questions or comments are expected within one working day of receipt,
whereas  responses regarding grievances and appeals must be within the
timeframes specified in OAC rule 5101:3-26-08.4.  MCPs must ensure that all
member materials designated specifically for  CFC and/or ABD consumers (i.e. the
MCP member handbook) are clearly labeled as such.  The MCP’s member
website cannot be used as the only means to notify members of new and/or revised
MCP information (e.g., change in holiday closures, change in additional
benefits,  revisions to approved member materials etc.).  ODJFS may require MCPs
to  include additional information on the member website, as needed.
 
c. On-line Provider Website – MCPs must have a secure internet-based website
for contracting providers where they will be able to confirm a consumer’s
MCP enrollment and through this website (or through e-mail process) allow
providers    to electronically submit and receive responses to prior
authorization requests.   This website must also include: (1) a list of the
counties that are covered in their service area; (2) the MCP’s provider manual;
(3) MCP contact information; (4) a link to the MCP’s on-line provider directory
as referenced in section 37(a) of this appendix; (5) the MCP’s current PDL list,
including an explanation of the list,  which drugs require PA, and the PA
process; (6) the MCP’s current list of  drugs covered only with PA, the PA
process, and the MCP’s policy for covering    generic for brand-name
drugs.  MCPs must ensure that all provider materials designated specifically for
CFC and/or ABD consumers (i.e. the MCP’s provider  manual) are clearly labeled
as such; and (7) information regarding the availability of expedited prior
authorization requests, as well as the information that is required from that
provider in order to substantiate an expedited prior  authorization request.
 
ODJFS may require MCPs to include additional information on the
provider website, as needed.
 
38. MCPs must provide members with a printed version of their PDL and PA lists,
upon  request.
 
39. MCPs must not use, or propose to use , any offshore programming or call
center  services in fulfilling the program requirements.
 
40. PCP Feedback– The MCP must have the administrative capacity to offer
feedback to  individual providers on their: 1) adherence to evidence-based
practice guidelines; and 2) positive and negative care variances from standard
clinical pathways that may impact outcomes or costs.  In addition, the feedback
information may be used by the MCP for activities such as provider performance
improvement projects that include  incentive  programs or the development of
quality improvement programs.
 
41. Coordination of Benefits
 
 When a claim is denied due to third party liability, the managed care plan must
timely  share appropriate and available information regarding the third party to
the provider for  the purposes of coordination of benefits, including, but not
 limited to third party liability  information received from the Ohio Department
of Job and  Family Services.







--------------------------------------------------------------------------------




APPENDIX D


ODJFS RESPONSIBILITIES
ABD ELIGIBLE POPULATION


The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
 
General Provisions
 
1. ODJFS will provide MCPs with an opportunity  to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.
 
2. ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.
 
3. ODJFS will provide regular opportunities for MCPs to receive program updates
and discuss program issues with ODJFS staff.
 
4. ODJFS will provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.
 
5. ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.
 
6. ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.
 
7. ODJFS will recalculate the minimum provider panel specifications  if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.
 
8. ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population and/or the ODJFS
provider panel specifications.
 
9. On a monthly basis, ODJFS will provide MCPs with an electronic file
containing their MCP’s provider panel as reflected in the ODJFS Provider
Verification System (PVS) database, or other designated system.
 
10. On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid Provider Number, as well as all providers who have been
assigned a provider reporting number for current encounter data purposes.
 
11. It is the intent of ODJFS to utilize electronic commerce for many processes
and  procedures that are now limited by HIPAA privacy concerns to FAX,
telephone, or hard copy.  The use of TLS will mean that private health
information (PHI) and the identification of consumers as Medicaid recipients can
be shared between ODJFS and the contracting MCPs via e-mail such as reports,
copies of letters, forms, hospital claims, discharge records, general
discussions of member-specific information, etc. ODJFS may revise
data/information exchange policies and procedures for many functions that are
now restricted to FAX, telephone, and hard copy, including, but not limited to,
monthly membership and premium payment reconciliation requests, newborn
reporting, Just Cause disenrollment requests, information requests etc. (as
specified in Appendix C).
 
12. ODJFS will immediately report to Center for Medicare and Medicaid Services
(CMS) any breach in privacy or security that compromises protected health
information (PHI), when reported by the MCP or ODJFS staff.
 
13. Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS’ current
intention to implement a mandatory managed care program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.
 
14. Consumer information
 
a. ODJFS, or its delegated entity, will provide membership notices,
informational materials, and instructional materials relating to members and
eligible individuals in a manner and format that may be easily understood. At
least annually, ODJFS or designee will provide MCP eligible individuals,
including current MCP members, with a Consumer Guide. The Consumer Guide will
describe the managed  care program and include information on the MCP options in
the service area and other  information  regarding the managed care program as
specified in 42 CFR 438.10.
 
b. ODJFS will notify members or ask MCPs to notify members about
significant changes affecting contractual requirements, member services or
access to providers.
 
c. If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP’s members.
 
ODJFS will provide information on what services the MCP will not cover and how
and where the MCP’s members may obtain these services in the applicable Consumer
Guides.
 
15. Membership Selection and Premium Payment
 
a. The managed care enrollment center (MCEC): The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program.  The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.
  
 The MCEC shall distribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.
 
b. Auto-Assignment Limitations – In order to promote market and program
stability, ODJFS may limit an MCP’s auto-assignments if they meet any of the
following enrollment thresholds:
 
·  40% of statewideAged, Blind, or Disabled (ABD) managed care eligibles; and/or
·  60% of the ABD managed care eligibles in any region with two MCPs; and/or
·  40% of the ABD managed care eligibles in any region with three MCPs.
 
Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, may not impose the auto-assignment
limitation and auto-assign members to the MCPs in that region as ODJFS deems
appropriate. 
 
c. Consumer Contact Record (CCR):  ODJFS or their designated entity shall
forward CCRs to MCPs on no less than a weekly basis.  The CCRs are a record of
each consumer-initiated MCP enrollment, change, or termination, and each MCEC
initiated MCP assignment processed through the MCEC.  The CCR contains
information that is not included on the monthly member roster.
 
d. Monthly member roster (MR): ODJFS verifies managed care plan enrollment on
a monthly basis via the monthly membership roster.  ODJFS or its designated
entity provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.
 
e. Monthly Premiums:  ODJFS will remit payment to the MCPs via an electronic
funds transfer (EFT), or at the discretion of ODJFS, by paper warrant.
 
f. Remittance Advice:  ODJFS will confirm all premium payments paid to the MCP
during the month via a monthly remittance advice (RA), which is sent to the MCP
the week following state cut-off.  ODJFS or its designated entity provides a
record of each payment via HIPAA 820 compliant transactions.
 
g. MCP Reconciliation Assistance:  ODJFS will work with an MCP-designated
contact(s) to resolve the MCP’s memberand newborn eligibility
inquiries, and premium inquiries/discrepancies and to review/approve hospital
deferment requests.
 
16. ODJFS will make available a website which includes current program
information.
 
17. ODJFS will regularly provide information to MCPs regarding different aspects
of MCP  performance including, but not limited to, information on MCP-specific
and statewide  external quality review organization surveys, focused clinical
quality of care studies,  consumersatisfaction surveys and provider profiles. 
 
18. ODJFS will periodically review a random sample of online and printed
directories to assess whether MCP information is both accessible and updated.
 
19.   Communications
 
a. ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is  responsible for the
oversight of the MCPs’ provider agreements with     ODJFS. Within the BMHC, a
specific Contract Administrator (CA)  has been assigned to each MCP.  Unless
expressly directed  otherwise, MCPs shall first contact their designated CA for
 questions/assistance related to Medicaid and/or the MCP’s  program requirements
/responsibilities. If their CA is not available  and the MCP needs immediate
assistance, MCP staff should  request to speak to a supervisor within the
Contract Administration Section.  MCPs should take all necessary and appropriate
steps to ensure all MCP staff are aware of, and follow, this communication
process.
 
b. ODJFS contracting entities:  ODJFS-contracting entities should never be
contacted by the MCPs unless the MCPs have been specifically  instructed by
ODJFS to contact the ODJFS contracting entity  directly.
 
c. MCP delegated entities: In that MCPs are ultimately responsible for meeting
 program requirements, the BMHC will not discuss MCP issues  with the MCPs’
delegated entities unless the applicable MCP is  also participating in the
discussion.  MCP delegated entities, with the applicable    MCP participating,
should only communicate with the specific CA assigned to that MCP.
 



--------------------------------------------------------------------------------




APPENDIX E


RATE METHODOLOGY ABD ELIGIBLE POPULATION



















--------------------------------------------------------------------------------


 




 
Chase Center/Circle
111 Monument Circle
Suite 601
Indianapolis, IN 46204-5128
USA
 
Tel +1317 639 1000
Fax +1317 639 1001
 
rniliiman.com
 
FINAL and CONFIDENTIAL
 
 
December 12, 2007
 
 
Mr. Jon Barley, Ph.D., Bureau Chief
Bureau of Managed Health Care
Ohio Department of Job and Family Services
Lazarus Building
50 West Town St., Suite 400
Columbus, OH 43215
 
RE:   CY 2008 CAPITATION RATE DEVELOPMENT - AGED. BLIND, OR DISABLED
 
Dear Jon:
 
Milliman, Inc. (Milliman) was retained by the State of Ohio, Department of Job
and Family Services (ODJFS) to develop the calendar year 2008 actuarially sound
capitation rates for the Aged, Blind, or Disabled (ABD) Risk Based Managed Care
(RBMC) program. This letter provides the documentation for the actuarially sound
capitation rates.
 
LIMITATIONS
 
The information contained in this letter, including the enclosures, has been
prepared for the State of Ohio, Department of Job and Family Services and their
consultants and advisors. It is our understanding that the information contained
in this letter may be utilized in a public document. To the extent that the
information contained in this letter is provided to third parties, the letter
should be distributed in its entirety. Any user of the data must possess a
certain level of expertise in actuarial science and healthcare modeling so as
not to misinterpret the data presented.
 
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the capitation
rates, assumptions, and trends.



--------------------------------------------------------------------------------




 
 
Jon Barley, Ph.D.
December 12, 2007
Page 2
 
FINAL and CONFIDENTIAL
 
The information contained in this letter was prepared as documentation of the
actuarially sound capitation rates for Medicaid managed care organization health
plans in the State of Ohio. The information may not be appropriate for any other
purpose.
 
SUMMARY OF METHODOLOGY
 
ODJFS contracted with Milliman to develop the CY 2008 ABD actuarially sound
capitation rates. The actuarially sound capitation rates were developed from
historical claims and enrollment data for the fee for service (FFS) population.
The FFS population is considered a comparable population to the population to be
enrolled with the health plans. The historical experience was converted to a per
member per month (PMPM) basis and stratified by region and category of service.
The historical experience was trended forward using projected trend rates to a
center point of July 1, 2008 for the 2008 calendar year contract period. The
historical experience was adjusted to reflect adjustments to the utilization and
average cost per service that would be expected in a managed care environment.
 
Appendix 1 contains a chart outlining the methodology that was used to develop
the CY 2008 capitation rates for the ABD populations.
 
Appendix 2 contains the actuarial certification regarding the actuarial
soundness of the capitation rates.
 
Appendix 3 contains the CY 2008 capitation rates by region, including the
segmentation of the administrative cost allowance between guaranteed and at-risk
components.
 
DETAILS OF METHODOLOGY
 
I.            COVERED POPULATION
 
The CY 2008 ABD capitation rates have been developed using historical experience
from the FFS population. The historical experience was developed for the
population eligible for managed care enrollment based on age and program
assignment. The program assignments shown in Table 1 were included in the
development of the capitation rates.



--------------------------------------------------------------------------------




Mr. Jon Barley, Ph.D.
December 12, 2007
Page 3
 
FINAL and CONFIDENTIAL
 
Table I
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Summary of Managed Care Eligible Population
 
Program Assignment
Description
AGED
Aged
RAGED
Aged as defined on RMF
BLIND
Blind
RBLIND
Blind as defined on RMF
DISABLED
Disabled
RDISABLED
Disabled as defined on RMF
RESMED
Residential State Supplement & Medicaid

 
Milliman extracted the eligible population information from historical data. The
eligible population includes the adult ABD population excluding: retro-active
periods, back-dated periods, institutionalized, waiver, spend-down, Medicare
dual-eligibles, and long-term nursing facility recipients. Adults are defined
based on age greater than or equal to 21 during the base experience period.
Long-term nursing facility was defined as stays lasting past the last day of the
month following the admission to the nursing facility.
 
If a member was ineligible during a month, all claims and eligibility for the
month were excluded from the actuarial models.
 
II.CATEGORY OF SERVICE DEFINITIONS
 
The categories of service listed in Table 2 describe the actuarial model service
groupings. The units associated with the categories have been indicated.
Further, the primary method of classifying the claims has been provided.
 



--------------------------------------------------------------------------------




 
 
 
Mr. Jon Barley, Ph.D.
December 12, 2007
Page 4
 
FINAL and CONFIDENTIAL
 
Table 2
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Categories of Service

 
Type of Service
Service Category
Utilization Units
Classification Basis
Inpatient Hospital
Medical/Surgical
Admits/Days
COS, DRG
 
MH/SA
Admits/Days
 
Maternity Delivery
Admits/Days
 
Well Newborn
Admits/Days
 
Maternity Non-Deliveries
Admits/Days
 
Nursing Facility
Admits/Days
 
Other Inpatient
Admits/Days
Outpatient Hospital
Emergency Room
Claims
COS, Revenue Code
 
Surgery/ASC
Services
 
Cardiovascular
Services
 
PT/ST/OT
Services
 
Clinic
Services
 
Other
Services
Professional
Inpatient/Outpatient Surgery
Services
COS, Provider Type, Procedure, Modifier
 
Anesthesia
Line Items
 
Obstetrics
Services
 
Office Visits/Consults
Services
 
Hospital Inpatient Visits
Services
 
Emergency Room Visits
Services
 
Immunizations & Injections
Services
 
Physical Medicine
Services
 
Miscellaneous Services
Line Items, Services
Rad/Path/Lab
Radiology
Services
COS, Revenue Code, Provider Type, Procedure


 
Pathology/Laboratory
Services
Ancillaries
MH/SA
Services
COS, Provider Type, Procedure
 
FQHC/RHF/OP Health Facility
Services
COS
 
Pharmacy
Line Items
COS
 
Dental
Services
COS
 
Vision
Services
COS, Provider Type, Procedure
 
Home Health
Line Items
COS
 
Non-Emergent Transportation
Line Items
COS
 
Ambulance
Line items
COS, Procedure Code
 
Supplies and DME
Line Items
COS, Provider Type, Procedure
 
Miscellaneous Services
Line Items
COS


--------------------------------------------------------------------------------






Mr. Jon Barley, Ph.D. 
December 12, 2007
Page 5
 
FINAL and CONFIDENTIAL
 
III.       RATE GROUPS
 
The CY 2008 ABD capitation rates will be risk adjusted using the Chronic Illness
and Disability Payment System (CDPS). As such, the ABD capitation rates are
provided in one single rate group. Further information regarding the CDPS risk
adjustment is contained in a later section as well as documented in detail in
other correspondence provided by Milliman,
 
IV.        DEVELOPMENT OF CY 2006 ADJUSTED FFS DATA
 
As discussed in other sections of this document, several adjustments were
applied to the base FFS data to develop the CY 2008 capitation rates. The
following outlines each of the adjustments applied to the base FFS data.
 
a.            Historical Data Summaries
 
The CY 2008 ABD capitation rates were developed using FFS claims for two state
fiscal year (SFY) periods:
 
§  
SFY 2005 (Incurred during the 12 months ending June 30, 2005 paid through May
31, 2007).

 
§  
SFY 2006 (Incurred during the 12 months ending June 30, 2006 paid through May
31, 2007).

 
The claims data was provided by ODJFS from the data warehouse. The experience
was stratified into geographic region based on the member's county of residence.
 
The reimbursement amounts captured on the FFS actuarial models reflect the
amount paid by ODJFS, net of third party liability recoveries and member
co-payment amounts. The reimbursement amounts have not been adjusted for
payments made outside the claims processing system. These amounts are discussed
later in the documentation.
 
The FFS historical experience was adjusted to include only those services that
are included in the capitation payment. Services that are not covered under the
capitation payment have been excluded from the experience. The excluded services
were identified by the state-assigned Category of Service field, as shown in
Table 3.



--------------------------------------------------------------------------------




Mr. Jon Barley, Ph.D.
December 12, 2007
Page 6
 
FINAL and CONFIDENTIAL
 
Table 3
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
FFS Claim Exclusions

 
COS Field Value
Description
08
PACE
13
ICF/MR Public
18
ICF/MR Private
35
Core Services
36
Home Care Facilitator Services
41
Mental Health Services
42
Mental Retardation
46
Model 50 Waiver Services
58
HMO Services
59
Mental Health Support Services
60
Mental Retardation Support Services
63
PPO Services
64
Passport
66
Passport Waiver III
67
OBRA MR/DD Waiver
80
Alcohol and Drug Abuse
82
Department of Education
84
ODADAS

 
b.             Completion Factors
 
Milliman utilized 24 months of claims experience for the FFS population that was
incurred through June 2006 and paid through May 2007 (eleven months of run-out).
Milliman applied claim completion factors to the twelve months of fiscal year
2005 and twelve months of fiscal year 2006 claims experience. The claim
completion factors were developed by service category based on claims experience
for the FFS population incurred and paid through May 2007.
 
c.             Historical Program Adjustments
 
The base experience data represents a historical time period from which
projections were developed. Certain program changes have occurred during and
subsequent to the base data time period. The program adjustments were estimated
and applied to the portion of the base experience data prior to the program
change effective date. For example, a program change implemented on January 1.
2006 will only be reflected in the second half of SFY 2006. As such, an
adjustment was applied to all of SFY 2005 and half of SFY 2006 to include the
program change in all periods of the base experience data.



--------------------------------------------------------------------------------




Mr. Jon Barley, Ph.D.
December 12, 2007
Page 7
 
FINAL and CONFIDENTIAL
 
ODJFS has provided a listing of all program changes impacting the base
experience data. Table 4 summarizes the historical program changes that were
reflected in the development of the CY 2008 capitation rates.
 
Table 4
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Historical Program Adjustments - FFS

 
Program Adjustment
Effective Date
Service Category(s)
Inpatient Market Basket Increase
1/1/2005
Inpatient Hospital
Dental Fee Schedule Reduction
1/1/2006
Dental
Inpatient Recalibration and Outlier Policy
1/1/2006
Inpatient
Pharmacy Co-pay ($2 Per Brand Prescription)
1/1/2006
Pharmacy
Dental Co-pay ($3 Per Date of Service)
1/1/2006
Dental
Vision Exam Co-Pay ($2 Per Exam)
1/1/2006
Vision / Optometric
Vision Hardware Co-Pay ($ 1 Per Item)
1/1/2006
Vision / Optometric
ER Co-Pay ($3 Per Non-Emergency Visit)
1/1/2006
Emergency Room
Dental Benefit Reduction
1/1/2006
Dental

 
d.            Third-Party Liability
 
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. The paid amounts reflect a reduction for the amounts
paid by third party carriers. Additionally, Milliman reduced the FFS experience
to reflect third party liability recoveries following payment of claims. The
reduction represents the average third party liability recovery rate received by
the state under the "pay-and-chase" recovery program for each base year. It is
expected that the health plans will collect the third party liability recoveries
for managed care enrolled individuals.
 
e.            Fraud and Abuse
 
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman reduced the FFS experience to reflect fraud and
abuse recoveries following payment of claims. The reduction represents the
average fraud and abuse recovery rate received by the state for each, base year.
It is expected that the health plans will pursue fraud and abuse detection
activities for managed care enrolled individuals.



--------------------------------------------------------------------------------




Mr. Jon Barley, Ph.D.
December  12, 2007
Page 8
 
FINAL and CONFIDENTIAL
 
f.             Gross Adjustments
 
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman adjusted the FFS experience to reflect
payments/refunds occurring outside of normal claim adjudication. Milliman
received a "gross adjustments" tile from ODJFS containing the additional
adjustments.
 
g.             Non-State Flan Services
 
CMS requires removal of non-state plan services from rate-setting. The FFS data
does not contain any such services. As such, no adjustment was applied to the
base FFS data for non-state plan services.
 
h.            Trends/Inflation to CY 2006
 
Milliman developed trend rates to progress the historical experience from state
fiscal years 2005 and 2006 forward to a common center point (CY 2006). Milliman
reviewed historical experience and performed linear regression on the experience
data to develop trend rates by category of service for both utilization and unit
cost. Additionally, Milliman reviewed the resulting trends with internal data
sources to develop the trends used to develop the CY 2008 ABD capitation rates.
 
The base experience data was normalized for artificial program adjustments prior
to the trend rate development. Milliman did not consider items such as fee
schedule changes or benefit modifications as standard components of trend.
Removing the impact of historical changes allows for transparent inclusion of
prospective program changes for future periods.
 
i.             Blend Base Experience Years
 
Each of the base experience years was trended to CY 2006. At this point, each
base year was on a comparable basis and could be aggregated. The weighting was
developed with the intention of placing more credibility on the most recent
experience and is consistent with the CY 2007 methodology. Specifically, SFY
2005 received a weight of 30% and SFY 2006 received a weight of 70%.
 
j.             Managed Care Adjustments
 
Utilization and cost per service adjustments were developed for each service
category and region.
 
Utilization
 
Milliman adjusted the FFS utilization and cost per service to reflect the
managed care environment. After reviewing utilization benchmarks in the Milliman
Medicaid Guidelines (Guidelines) as well as other sources, Milliman calculated
percentage adjustments to reflect the utilization differential between an
economic and efficiently managed plan and the FFS base experience.



--------------------------------------------------------------------------------




Mr. Jon Barley, Ph.D.
December 12, 2007
Page 9
 
FINAL and CONFIDENTIAL
 
 
 
Cost Per Service
 
Milliman adjusted the average reimbursement rates to reflect changes in the mix
/ intensity of services due to the management of health care. The reimbursement
rate changes were also developed following a review of benchmarks in the
Guidelines as well as other sources.
 
In addition to the intensity adjustments applied to the cost per service
amounts, Milliman also included adjustments to reflect the health plan
contracted rates with providers in the managed care adjustments.
 
V.            CY 2006 ADJUSTED BASE DATA TO CY 2008 CAPITATION RATES
 
The adjusted CY 2006 utilization and cost per service rates are trended forward
to CY 2008 and adjusted for prospective program changes that will be effective
for the CY 2008 contract period. The resulting PMPM, after trend and prospective
program changes establishes the regional adjusted claim cost for the health
plans in CY 2008. The administrative cost allowance and franchise fee components
are applied to the adjusted claim cost to develop the CY 2008 capitation rate.
 
a.            Trend to CY 2008
 
The trend rates that were used to progress the CY 2006 experience forward to the
CY 2008 rating period were developed from the historical experience, the
experience from other Medicaid managed care programs, and our actuarial
judgment. The trend rates include a component for utilization and unit cost by
major category of service.
 
b.            Prospective Program Adjustments
 
The SFY 2008/2009 Budget contains several program changes that impacted the
development of the capitation rates. The program changes include items such as
provider fee changes, benefit changes, and administrative changes. Adjustments
to the CY 2006 experience were developed for each item based on its expected
impact to the prospective claims cost. Table 5 lists the program changes that
were included in the CY 2008 capitation rate development.
 
 

--------------------------------------------------------------------------------


 
Mr. Jon Barley, Ph.D.
December 12, 2007
Page 10
 
FINAL and CONFIDENTIAL
 
Table 5
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Prospective Program Adjustments
 
Program Adjustment
Effective Date
Service Category(s)
Nursing Facility Fee Increase
7/1/2007
Nursing Facility
7/1/2008
Chiropractor Benefit Restoration
1/1/2008
Miscellaneous Services
Independent Psychologists Benefit Restoration
1/1/2008
Mental Health / Substance Abuse
Occupational Therapy-Independent Provider Status
1/1/2008
Miscellaneous Services
Improved TPL Management
1/1/2008
All Service Categories
Prior Authorization Policy Change
1/1/2008
Pharmacy
Prior Authorization of Atypical Anti-Psychotic Medication
1/1/2008
Pharmacy

 
c.            Prospective Selection Adjustment
 
Milliman adjusted the CY 2006 experience to reflect the expected penetration of
managed care in CY 2008. Table 6 provides the target managed care penetration
used in the development of the CY 2008 capitation rates.
 
Table 6
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Prospective Selection Adjustments
 


Region
June 2007 MC Penetration
Target MC Penetration
Central
89.5%
93%
East Central
88.8%
93%
Northeast
89.7%
93%
Northeast Central
0.0%
93%
Northwest
87.6%
93%
Southeast
92.3%
93%
Southwest
86.0%
93%
West Central
87.7%
93%

 



--------------------------------------------------------------------------------




Mr. Jon Barley. Ph.D. 
December 12, 2007
Page 11
 
FINAL and CONFIDENTIAL
 
d.            Administrative Allowance
 
Milliman included an administrative cost allowance in the development of the
actuarially sound capitation rates for CY 2008. The administrative cost
allowance contains provision for administrative expenses, profit/contingency,
and surplus contribution and was calculated as a percentage of the capitation
rate prior to the franchise fee. As such, the pre-franchise fee capitation rate
will be determined by dividing the projected managed care claim cost by one
minus the administrative cost allowance. By determining the pre-franchise fee
capitation rate in this manner, the administrative allowance may be expressed as
a percentage of the pre-franchise fee capitation rate. Milliman developed the
administrative cost allowance following a review of cost information from other
representative Medicaid managed care organizations.
 
For health plans in plan year 3 or later, 1% of the administrative component
will be at-risk and contingent upon performance requirements defined in the
ODJFS provider agreements. Table 7 provides the administrative cost allowance
for each plan year.
 
Table 7
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Administrative Cost Allowance

 
Plan Year
Guaranteed %
At-Risk %
Total  %
Plan Year 1 (1-12 Months)
11.5%
0.0%
11.5%
Plan Year 2 (13-24 Months)
10.5%
0.0%
10.5%
Plan Year 3 (25 + Months)
9.5%
1.0%
10.5%

 
The administrative cost allowance percentages contained in Table 7 reflect a
change from the 2007 methodology.
 
e.            Franchise Fee
 
Milliman included a franchise fee component in the development of the
actuarially sound capitation rates for CY 2008. The franchise fee was calculated
as a percentage of the capitation rates. Therefore, the capitation rate will be
determined by dividing the pre-franchise fee capitation rate by one minus the
franchise fee component. By determining the pre-franchise fee capitation rate in
this manner, the franchise fee may be expressed as a percentage of the
capitation rate. The franchise fee component is 4.5% of the capitation rate.
 

--------------------------------------------------------------------------------


 
Mr. Jon Barley, Ph.D.
December 12, 2007
Page 12
 
FINAL and CONFIDENTIAL
VI.  CDPS RISK ADJUSTMENT
 
 
The methodology described in this correspondence was used to develop the base
capitation rates for CY 2008 for each region. Milliman will then apply the
Chronic Illness and Disability Payment System (CDPS) to adjust the actuarially
sound base capitation rates for the ABD population on a regional basis for each
health plan. The CDPS risk adjustment will be updated each six month period for
existing regions and plans. For the initial period of managed care within a
region and plan, a monthly risk score will be developed for the first three
months.
 
The next anticipated risk score update will be January 1, 2008. The CDPS risk
scores will be developed for ABD recipients enrolled in managed care during
December 2007 using diagnosis information from claims incurred in calendar year
2006 with paid dates between January 1, 2006 and June 30, 2007. Health plan and
region specific prevalence reports will be provided with the updated risk
scores.
 
DATA RELIANCE
 
In developing the CY 2008 ABD capitation rates, we have relied upon certain data
and information from ODJFS. While limited review was performed for
reasonableness, the data and information was accepted without audit. To the
extent that the data and information was not accurate or complete, the values
shown in this letter will need to be revised.
 
♦♦♦♦
 
If you have any questions regarding the enclosed information, please do not
hesitate to contact me at (317)  524-3512.
 
Sincerely,
 
/s/ Robert M. Damler
Robert M. Damler, FSA, MAAA
Principal and Consulting Actuary
 
RMD/mle
cc:
Dan Hecht (ODJFS)
Mitali Ghatak (ODJFS)
Robert Monks (ODJFS)

 

 

--------------------------------------------------------------------------------




FINAL and CONFIDENTIAL 
 
APPENDIX 1



--------------------------------------------------------------------------------




 
 
 
 
 
FINAL and CONFIDENTIAL
 
 
Illustration of Rate Development Methodology
 
[Graph]
 



--------------------------------------------------------------------------------




                                                                                     
FINAL and CONFIDENTIAL
 
APPENDIX 2
 



--------------------------------------------------------------------------------




 
 
FINAL and CONFIDENTIAL
 
 
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Aged, Blind, or Disabled - CY 2008 Capitation Rates
 
Actuarial Certification
 
I, Robert M. Damler, am a Principal and Consulting Actuary with the firm of
Milliman, Inc. I am a Fellow of the Society of Actuaries and a Member of the
American Academy of Actuaries. I was retained by the State of Ohio, Department
of Job and Family Services to perform an actuarial review and certification
regarding the development of the capitation rates to be effective for calendar
year 2008. The capitation rates were developed for the Aged, Blind, or Disabled
managed care eligible populations. I have experience in the examination of
financial calculations for Medicaid programs and meet the qualification
standards for rendering this opinion.
 
I reviewed the historical claims experience for reasonableness and consistency.
I have developed certain actuarial assumptions and actuarial methodologies
regarding the projection of healthcare expenditures into future periods. I have
complied with the elements of the rate setting checklist CMS developed for its
Regional Offices regarding 42 CFR 438.6(c) for capitated Medicaid managed care
plans.
 
The capitation rates provided with this certification are effective for a
one-year rating period beginning January 1, 2008 through December 31, 2008. At
the end of the one-year period, the capitation rates will be updated for
calendar year 2009. The update may be based on fee-for-service experience,
managed care utilization and trend experience, policy and procedure changes, and
other changes in the health care market. A separate certification will be
provided with the updated rates.
 
The capitation rates provided with this certification are considered actuarially
sound, defined as:
 
•  
the  capitation rates have been
developed  in  accordance  with  generally  accepted  actuarial principles and
practices;

•  
the capitation rates are appropriate for the populations to be covered, and the
services to be furnished under the contract; and,
•   the capitation rates meet the requirements of 42 CFR 438.6(c).

 
This actuarial certification has been based on the actuarial methods,
considerations, and analyses promulgated from time to time through the Actuarial
Standards of Practice by the Actuarial Standards
 
Board.
 
 
/s/ Robert M. Dalmer_
Robert M. Damler, FSA
Member, American Academy of Actuaries
 
December 4, 2007
Date



--------------------------------------------------------------------------------




 
 
FINAL and CONFIDENTIAL
 
 
APPENDIX 3
 



--------------------------------------------------------------------------------




 
 
FINAL AND CONFIDENTIAL
 
State of Ohio
Department of Job and Family Services
CY2008 ABD Capitation Rate Development
 

   
Projected CY
   
CY 2008
                 
2008 Member
   
Guaranteed
   
CY 2008 At
       
Region
 
Months
   
Rate
   
Risk Rate
   
CY 2008 Rate
 
Central
   
284,169
      $1,101.26       $10.62       $1,111.88  
East Central
    149,045       1,091.21       10.52       1,101.73  
Northeast
    287,103       1,099.46       10.60       1,110.06  
Northeast Central
    85,309       1,098.34       10.59       1,108.93  
Northwest
    137,407       1,107.94       10.68       1,118.62  
Southeast
    152,735       981.68       9.47       991.15  
Southwest
    174,390       1,120.61       10.80       1,131.41  
West Central
    123,260       1,133.13       10.93       1,144.06  
Statewide
    1,393,418       $1,092.43       $10.53       $1,102.96  




--------------------------------------------------------------------------------




 
Appendix F
 
 
 
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 01/01/08 THROUGH 06/30/08
 
MCP's premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.

 
MCP:  WellCare of Ohio, Inc.
 
Service Enrollment Area
Risk Adjusted Rate
At-Risk Amounts
Northeast Region
$1,125.45
$0.00

 
 
 

 List of Eligible Assistance Groups (AGs)    Aged, Blind or Disabled:    MA-A
Aged    MA-B Blind    MA-D Disabled

                                                  


--------------------------------------------------------------------------------







APPENDIX G


COVERAGE AND SERVICES
ABD ELIGIBLE POPULATION


1. Basic Benefit Package


Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program.  For information on Medicaid-covered services, MCPs must refer to the
ODJFS website. The following is a general list of the benefits pertinent to the
ABD population covered by the MCPs:


·       Inpatient hospital services
·       Outpatient hospital services
·       Rural health clinics (RHCs) and Federally qualified health centers
(FQHCs)

·       Physician services whether furnished in the physician’s office, the
covered person’s home, a hospital, or elsewhere
·       Laboratory and x-ray services
·       Family planning services and supplies
·       Home health and private duty nursing services 
·       Podiatry
·       Physical therapy, occupational therapy, and speech therapy
·       Nurse-midwife, certified family nurse practitioner, and certified
pediatric nurse practitioner services
·       Prescription drugs
·       Ambulance and ambulette services
·       Dental services
·       Durable medical equipment and medical supplies
·       Vision care services, including eyeglasses

·       Nursing facility stays as specified in OAC rule 5101:3-26-03

·       Hospice care
·       Behavioral health services (see section G.2.b.iii of this appendix)
·       Chiropractic services


2. Exclusions, Limitations and Clarifications


a. Exclusions


MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:


·       Services or supplies that are not medically necessary
·       Experimental services and procedures, including drugs and equipment, not
covered by Medicaid
·       Organ transplants that are not covered by Medicaid
·       Abortions, except in the case of a reported rape, incest, or when
medically necessary to save the life of the mother
·       Infertility services for males or females
·       Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure
·       Reversal of voluntary sterilization procedures
·       Plastic or cosmetic surgery that is not medically necessary*
·       Immunizations for travel outside of the United States
·       Services for the treatment of obesity unless medically necessary*
·       Custodial or supportive care not covered by Medicaid
·       Sex change surgery and related services
·       Sexual or marriage counseling
·       Acupuncture and biofeedback services
·       Services to find cause of death (autopsy)
·       Comfort items in the hospital (e.g., TV or phone)
·       Paternity testing


MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.


  *These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.


b. Limitations & Clarifications
 
i. Member Cost-Sharing


As specified in OAC rules 5101:3-26-05(D) and  5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment.  ODJFS must approve the notice to be sent to the MCP’s members and
the timing of when the co-payments will begin to be imposed.  If ODJFS
determines that an MCP’s decision to impose a particular co-payment on their
members would constitute a significant change for those members, ODJFS may
require the effective date of the co-payment to coincide with the “Open
Enrollment” month.


Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D)
and  5101:3-26-12, the MCP’s payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.


ii. Abortion and Sterilization


The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met.  MCPs must verify that all of the
information on the required forms (JFS 03197, 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.
 
Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment.  MCPs are responsible for
educating their providers on the requirements; implementing internal procedures
including systems edits to ensure that claims are only paid once the MCP has
determined if the applicable forms are completed and the required criteria are
met, as confirmed by the appropriate certification/consent forms; and for
maintaining documentation to justify any such claim payments.


iii. Behavioral Health Services


Coordination of Services:  MCPs must have a process to coordinate benefits of
and referrals to the publicly funded community behavioral health system. MCPs
must ensure that members have access to all medically-necessary behavioral
health services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services.  MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through ODMH community mental health centers
(CMHCs) as well as substance abuse services offered through Ohio Department of
Alcohol and Drug Addiction Services (ODADAS)-certified Medicaid providers.
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  MCPs are also not responsible for providing mental health services to
persons between 22 and 64 years of age while residing in an institution for
mental disease (IMD) as defined in Section 1905(i) of the Social Security Act.


MCPs must provide Medicaid-covered behavioral health services for members who
are unable to timely access services or unwilling to access services through
community providers.


Mental Health Services: There are a number of Medicaid-covered mental health
(MH) services available through ODMH CMHCs.


Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychiatrist services, outpatient clinic services, general hospital
outpatient psychiatric services, pre-hospitalization screening, diagnostic
assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services.  MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a private or public
free-standing psychiatric hospital.  However, MCPs are required to cover the
payment of physician services in a private or public free-standing psychiatric
hospital when such services are billed independent of the hospital.


Substance Abuse Services:  There are a number of Medicaid-covered substance
abuse services available through ODADAS-certified Medicaid providers.


Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling, physician/psychiatrist AOD
treatment services, outpatient clinic AOD treatment services, general hospital
outpatient AOD treatment services, crisis intervention, inpatient detoxification
services in a general hospital, and Medicaid-covered prescription drugs and
laboratory services. MCPs are not required to cover outpatient detoxification
and methadone maintenance.


Financial Responsibility for Behavioral Health Services:  MCPs are responsible
for the following:
·   payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC or
ODADAS-certified provider when obtained through an MCP’s panel pharmacy;

·   payment of Medicaid-covered services provided by an MCP’s panel laboratory
when referred by an ODMH CMHC or ODADAS-certified provider;

·   payment of all other Medicaid-covered behavioral health services obtained
through providers other than those who are ODMH CMHCs or ODADAS-certified
providers when arranged/authorized by the MCP.


Limitations:
·   Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  As part of this limitation:
·   MCPs are not responsible for paying for behavioral health services provided
through ODMH CMHCs and ODADAS-certified Medicaid providers;

·   MCPs are not responsible for payment of partial hospitalization (mental
health), inpatient psychiatric care in a private or public free-standing
inpatient psychiatric hospital, outpatient detoxification, intensive outpatient
programs (IOP) (substance abuse) or methadone maintenance.

·    However, MCPs are required to cover the payment of physician services in a
private or public free-standing psychiatric hospital when such services are
billed independent of the hospital.


iv. Pharmacy Benefit:  In providing the Medicaid pharmacy benefit to their
members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.
 
MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as
such.  Pursuant to ORC §5111.172, ODJFS may approve MCP-specific pharmacy
program utilization management strategies (see appendix G.3.a).


v. Organ Transplants: MCPs must ensure coverage for organ  transplants and
related services in accordance with OAC 5101-3-2- 07.1 (B)(4)&(5).  Coverage for
all organ transplant services, except  kidney transplants, is contingent upon
review and recommendation  by the “Ohio Solid Organ Transplant Consortium” based
on  criteria established by Ohio organ transplant surgeons and  authorization
from the ODJFS prior authorization unit.  Reimbursement for bone marrow
transplant and hematapoietic  stem cell transplant services, as defined in OAC
3701:84-01, is  contingent upon review and recommendation by the “Ohio
 Hematapoietic Stem Cell Transplant Consortium” again based on criteria
established by Ohio experts in the field of bone marrow  transplant.  While MCPs
may require prior authorization for these  transplant services, the approval
criteria would be limited to  confirming the consumer is being considered and/or
has been  recommended for a transplant by either consortium and authorized  by
ODJFS.  Additionally, in accordance with OAC 5101:3-2-03  (A)(4) all services
related to organ donations are covered for the  donor recipient when the
consumer is Medicaid eligible. 


3. Care Coordination


a. Utilization Management  Programs


General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement a utilization management (UM) program to maximize the effectiveness of
the care provided to members and may develop other UM programs, subject to prior
approval by ODJFS.  For the purposes of this requirement, the specific UM
programs which require ODJFS prior-approval are an MCP’s general pharmacy
program, a controlled substances and member management program, and any other
program designed by the MCP with the purpose of redirecting or restricting
access to a particular service or service location.


i. Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC  rule
5101:3-26-03(A) and (B), MCPs may, subject to ODJFS prior- approval, implement
strategies for the management of  pharmacy utilization.  Pharmacy utilization
management strategies  may include developing preferred drug lists, requiring
prior  authorization for certain drugs, placing limitations on the type of
 provider and locations where certain medications may be  administered, and
developing and implementing a specialized  pharmacy program to address the
utilization of controlled  substances, as defined in section 3719.01 of the Ohio
Revised  Code.              
             
Drug Prior Authorizations: MCPs must receive prior approval from  ODJFS for the
medications that they wish to cover through prior  authorization.  MCPs must
establish their prior authorization  system so that it does not unnecessarily
impede member access to  medically-necessary Medicaid-covered services.  As
outlined in  paragraph 29(i)(ii)(f) of Appendix C, MCPs must adhere to  specific
prior-authorization limitations to assist with the  transition of new ABD
members from FFS Medicaid. MCPs must  make their approved list of drugs covered
only with prior  authorization available to members and providers, as outlined
in  paragraphs 36(b) and (c) of Appendix C.


Beginning January 1, 2008, MCPs may require prior authorization for  the
coverage of antipsychotic  drugs with ODJFS approval.  MCPs  must, however,
allow any member to continue receiving a specific  antipsychotic drug if the
member is stabilized on that particular  medication.  The MCP must continue to
cover that specific drug for the  stabilized member for as long as that
medication continues to be  effective for the member.  MCPs may also implement a
drug utilization review program designed to promote the appropriate clinical
 prescribing of antipsychotic drugs.  This can be accomplished through  the
MCP’s retrospective analysis of drug claims to identify potential  inappropriate
use and provide education to those providers who are  outliers to acceptable
standards for prescribing/dispensing  antipsychotic drugs.


MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act,
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26- 03.1 regarding the timeframes for
prior authorization of covered outpatient drugs.


Controlled Substances and Member Management Programs: MCPs  may also, with ODJFS
prior approval, develop and implement  Controlled Substances and Member
Management (CSMM)  programs designed to address use of controlled
substances. Utilization management strategies may include prior authorization
 as a condition of obtaining a controlled substance, as defined in  section
3719.01 of the Ohio Revised Code.  CSMM strategies may  also include processes
for requiring MCP members at high risk for  fraud or abuse involving controlled
substances to have their  narcotic medications prescribed by a designated
provider/providers  and filled by a pharmacy, medical provider, or health care
facility  designated by the program.


ii. Emergency Department Diversion (EDD) – MCPs must provide    access to
services in a way that assures access to primary, specialist and  urgent care in
the most appropriate settings and that    minimizes frequent, preventable
utilization of emergency department (ED) services. OAC rule
5101:3-26-03.1(A)(7)(d) requires MCPs to implement the ODJFS-required emergency
department diversion (EDD) program for frequent utilizers.


 Each MCP must establish an ED diversion  (EDD) program with the goal of
minimizing frequent ED utilization. The MCP’s EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.


Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member’s frequent ED
utilization is not due to problems such as their PCP’s lack of accessibility or
failure to make appropriate specialist referrals.  The MCP’s EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.


This requirement does not replace the MCP’s responsibility to inform and educate
all members regarding the appropriate use of the ED.


MCPs must also implement the ODJFS-required emergency department diversion (EDD)
program for frequent users.  In that ODJFS has developed the parameters for an
MCP’s EDD program, it therefore does not require ODJFS prior approval (Moved).


b. Integration of Member Care
 
The MCP must ensure that a discharge plan is in place to meet a member’s  health
care needs following discharge from a nursing facility, and integrated into the
member’s continuum of care.   The discharge plan must address the services to be
provided for the member and must be developed prior to the date of discharge
from the nursing facility.  The MCP must ensure follow-up contact occurs with
the member, or authorized representative, within thirty (30) days of the
member’s discharge from the nursing facility to ensure that the member’s health
care needs are being met.


c. Care Coordination with ODJFS-Designated Providers


Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP’s  members.  Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Mental Health Centers,
ODADAS-certified Medicaid providers, FQHCs/RHCs, QFPPs, CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which
includes the following:


i. A brief cover letter explaining the purpose of the mailing; and


ii. A brief summary document that includes the following information:


·   Claims submission information including the MCP’s Medicaid provider number
for each region;   
·   The MCP’s prior authorization and referral procedures or the MCP’s website; 
·   A picture of the MCP’s member identification card (front and back);
·   Contact numbers and/or website location for obtaining information for
eligibility verification, claims processing, referrals/prior authorization, and
information regarding the MCP’s behavioral health administrator;
·  A listing of the MCP’s major pharmacy chains and the contact number for the
MCP’s pharmacy benefit administrator (PBM);
·  A listing of the MCP’s laboratories and radiology providers; and
·  A listing of the MCP’s contracting behavioral health providers and how to
access services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).


d. Care coordination with Non-Contracting Providers


Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of  services from
a provider who does not have an executed subcontract must ensure that they have
a mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05.  This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition of services form sent to providers as
outlined in paragraph 29.h. of Appendix C.


4. Case Management


In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide
comprehensive case management services which coordinate and monitor the care of
members with specific diagnoses, or who require high-cost and/or extensive
services.


a. Each MCP must inform all members and contracting providers of the MCP’s case
management services.


b. The MCP must assure and coordinate the placement of the member into
case management - including identification of the member's need for case
management services, completion of the comprehensive health needs assessment,
and timely development of a care treatment plan.  This process must occur within
the following timeframes for:


i. newly enrolled members – 90 days from the effective date of enrollment; and


ii. existing members – 90 days from identifying their need for case management.


c. The MCP’s comprehensive case management program must include, at a minimum,
the following components:


i. Identification –
The MCP must have mechanisms in place to identify members potentially eligible
for case management services.  These mechanisms must include an administrative
data review (e.g. diagnosis, cost threshold, and/or service utilization) and may
also include telephone interviews; provider/self-referrals; information as
reported by the Managed Care Enrollment Center (MCEC) during membership
selection; or home visits.


ii. Assessment -
The MCP must arrange for or conduct a comprehensive assessment of the member’s
physical and/or behavioral health condition(s) to confirm the results of a
positive identification, and to determine the need for case management
services.    The goals of the assessment are to identify the member’s existing
and/or potential health care needs and assess the member’s need for case
management services.


The assessment must be completed by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program.  If the assessment is completed by another medical professional, there
should be oversight and monitoring by either a registered nurse or a physician.


The MCP must have a process to inform members and their PCPs that they have been
identified as meeting the criteria for case management, including their
enrollment into case management services.


The MCP must develop a strategy to assign members to risk stratification levels,
based on the member’s comprehensive needs assessment.


iii.  Care Treatment Plan –
The care treatment plan is defined by ODJFS as the one developed by the MCP for
the member.


The development of the care treatment plan must be based on the comprehensive
health assessment and reflect the member’s primary medical diagnosis and health
conditions, any comorbidities, and the member’s psychological, behavioral health
and community support needs.  The care treatment plan must also include specific
provisions for periodic reviews (i.e., no less than semi-annually) of the
member’s condition and appropriate updates to the plan.  The member and the
member’s PCP must be actively involved in the development of and revisions to
the care treatment plan.  The designated PCP is the provider, or specialist, who
will manage and coordinate the overall care for the member.  Ongoing
communication regarding the status of the care treatment plan may be
accomplished between the MCP and the PCP’s designee (i.e., qualified health
professional).  Revisions to the clinical portion of the care treatment plan
should be completed in consultation with the PCP.


The elements of a comprehensive care treatment plan include:
   
Goals and actions that address medical, social, behavioral and psychological
needs;


Member level interventions, (i.e., referrals and making appointments) that
assist members in obtaining services, providers and programs;


Continuous review, revision and contact follow-up, as needed, to ensure the
care treatment plan is adequately monitored including the following:


·  Documentation that services are provided in accordance with the care
treatment plan;
·  Re-evaluation to determine if the care treatment plan is adequate to meet the
member's current needs;
·  Identification of gaps between recommended care and actual care provided;
·  A change in needs or status from the re-evaluation that requires revisions to
the care treatment plan;
·  Active participation by the member or representative in the care treatment
plan development;
·  Monitoring of specific service delivery including service utilization; and
·  Re-evaluation of a member's risk stratification level with adjustment to the
level of case management services provided.


iv.    Coordination of Care and Communication
There should be an accountable point of contact at the MCP for each member in
case management who can help obtain medically necessary care, assist with
health-related services and coordinate care needs, including behavioral
health.  The MCP must arrange or provide for professional case management
services that are performed collaboratively by a team ofprofessionals
appropriate for the member’s condition and health care needs.  At a minimum, the
MCP’s case manager must attempt to coordinate with the member’s case manager
from other health systems, including behavioral health.  The MCP must have a
process to facilitate, maintain, and coordinate both care and communication with
the member, PCP, and other service providers and case managers.  The MCP must
also have a process to coordinate care for a member that is receiving services
from state sub-recipient agencies as appropriate [e.g., the Ohio Department of
Mental Health (ODMH); the Ohio Department of Mental Retardation and
Developmental Disabilities (ODMR/DD); and the Ohio Department of Alcohol and
Drug Addiction Services (ODADAS)].


The MCP must have a provision to disseminate information to the member/caregiver
concerning the health condition, types of services that may be available, and
how to access services.


The MCP must implement mechanisms to notify all Members with Special Health Care
Needs of their right to directly access a specialist.  Such access may be
assured through, for example, a standing referral or an approved number of
visits, and documented in the care treatment plan.


v. ODJFS Targeted Case Management Conditions:
The MCP must, at a minimum, case manage members with the following physical and
behavioral health conditions:
·  Congestive Heart Failure
·  Coronary Artery Disease
·  Non-Mild Hypertension
·  Diabetes
·  Chronic Obstructive Pulmonary Disease
·  Asthma
·  Severe mental illness
·  High risk or high cost substance abuse disorders
·  Severe cognitive and/or developmental limitation


The MCP must also case manage any member enrolled in an MCP’s CSMM as specified
in section G(3)(a)(i).


The MCP should also focus on all members whose health conditions warrant case
management services and should not limit these services only to members with
these conditions (e.g., cystic fibrosis, cerebral palsy and sickle cell anemia).


Refer to Appendix M for the performance measures and standards related to case
management.


vi. Case Management Program Staffing
The MCP must identify the staff that will be involved in the operations of the
case management program, including but not limited to:  case manager
supervisors, case managers, and administrative support staff.  The MCP must
identify the role and functions of each case management staff member as well as
the educational requirements, clinical licensure standards, certification and
relevant experience with case management standards and/or activities.  The MCP
must provide case manager staff/member ratios based on the member risk
stratification and different levels of care being provided to members.


vii. Case Management Strategies
The MCP must follow best-practice and/or evidence based clinical guidelines when
devising a member’s care treatment plan and coordinating the case management
needs.  If an MCP uses a disease management methodology to identify and/or
stratify members in need of case management services, the methods must be
validated by scientific research and/or nationally accepted in the health care
industry.


The MCP must develop and implement mechanisms to educate and equip providers and
case managers with evidence-based clinical guidelines or best practice
approaches to assist in providing a high level of quality of care to members.


viii. Information Technology System for Case Management
The MCP’s information technology system for its case management program must
maximize the opportunity for communication between the plan, PCP, the member,
and other service providers and case managers.  The MCP must have an integrated
database that allows MCP staff that may be contacted by a member in case
management to have immediate access to, and review of, the most recent
information with the MCP’s information systems relevant to the case.  The
integrated database may include the following: administrative data, call center
communications, service authorizations, care treatment plans, patient
assessments, case management notes, and PCP notes.  The information technology
system must also have the capability to share relevant information with the
member, the PCP, and other service providers and case managers.


ix. Data Submission
The MCP must submit a monthly electronic report to the Case Management System
(CAMS) for all members that are case managed.  In order for a member to be
submitted as case managed in CAMS, the MCP must:  (1)  complete the
identification process, a comprehensive health needs assessment and development
of a care treatment plan for the member; and (2) document the member's written
or verbal confirmation of his/her case management status in the case management
record.  ODJFS, or its designated entity, the external quality review vendor,
will validate on an annual basis the accuracy of the information contained in
CAMS with the member's case management record.  The CAMS files are due the
10thbusiness day of each month.


d. Annual Case Management Program Submission


The MCP must have an ODJFS-approved case management programwhich includes the
items in Section 4.  Each MCP must implement an evaluation process to review,
revise and/or update the case management program.  The MCP must annually submit
its case management program for review and approval by ODJFS.  Any subsequent
changes to an approved case management program description must be submitted to
ODJFS in writing for review and approval prior to implementation.



--------------------------------------------------------------------------------




APPENDIX H


PROVIDER PANEL SPECIFICATIONS
ABD ELIGIBLE POPULATION


1.
GENERAL PROVISIONS



MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service
area.  The ODJFS provider panel requirements are specified in the charts
included with this appendix and must be met prior to the MCP receiving a
provider agreement with ODJFS.  The MCP must remain in compliance with these
requirements for the duration of the provider agreement.


If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
gastroenterologist requirement but a member is unable to obtain a timely
appointment from a gastroenterologist on the MCP’s provider panel, the MCP will
be required to secure an appointment from a panel gastroenterologist or arrange
for an out-of-panel referral to a gastroenterologist.


MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service.  If the MCP offers
transportation to their members as an additional benefit and this transportation
benefit only covers a limited number of trips, the required transportation
listed above may not be counted toward this trip limit (as specified in Appendix
C).


In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Aged, Blind or Disabled (ABD) consumers, as well as the potential availability
of the designated provider types.  ODJFS has integrated existing utilization
patterns into the provider network requirements to avoid disruption of
care.  Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.


2.            PROVIDER SUBCONTRACTING


Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their
providers.  These subcontracts must include a baseline contractual agreement, as
well as the appropriate ODJFS-approved Model Medicaid Addendum. The Model
Medicaid Addendum incorporates all applicable Ohio Administrative Code rule
requirements specific to provider subcontracting and therefore cannot be
modified except to add personalizing information such as the MCP’s name.


ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s
members.  MCPs may not employ or contract with providers excluded from
participation in Federal health care programs under either section 1128 or
section 1128A of the Social Security Act.  As part of the prior approval
process,  MCPs must submit  documentation verifying that all necessary contract
documents have been appropriately completed.  ODJFS will verify the
approvability of the submission and process this information using the ODJFS
Provider Verification System (PVS), or other designated process.  The PVS is a
centralized database system that maintains information on the status of all
MCP-submitted providers.


Only those providers who meet the applicable criteria specified in this
document, and as determined by ODJFS, will be approved by ODJFS.   MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval.  Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.


MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.


3.            PROVIDER PANEL REQUIREMENTS


The provider network criteria that must be met by each MCP are as follows:


a.            Primary Care Providers (PCPs)


Primary Care Provider (PCP) means an individual physician (M.D. or D.O.),
certain physician group practice/clinic (Primary Care Clinics [PCCs]), or an
advanced practice nurse (APN) as defined in ORC 4723.43 or advanced practice
nurse group practice within an acceptable specialty, contracting with an MCP to
provide services as specified in paragraph (B) of OAC rule 5101:
3-26-03.1.  Acceptable specialty types for PCPs include family/general practice,
internal medicine, pediatrics, and obstetrics/gynecology (OB/GYN).  Acceptable
PCCs include FQHCs, RHCs and the acceptable group practices/clinics specified by
ODJFS.  As part of their subcontract with an MCP, PCPs must stipulate the total
Medicaid member capacity that they can ensure for that individual MCP.  Each PCP
must have the capacity and agree to serve at least 50 Medicaid members at each
practice site in order to be approved by ODJFS as a PCP.  The capacity-by-site
requirement must be met for all ODJFS-approved PCPs.


ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. DJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). ODJFS may allow up to an additional 750 member
capacity for each nurse practitioner or physician’s assistant that is used to
provide clinical support for a PCP.


For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.


ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members.  In these situations it will not be
necessary for the MCP to submit these specialists to the PVS database, or other
system, as PCPs, however, they must be submitted to PVS, or other system, as the
appropriate required provider type.  Also, in some situations (e.g., continuity
of care) a PCP may only want to serve a very small number of members for an
MCP.  In these situations it will not be necessary for the MCP to submit these
PCPs to ODJFS for prior approval.  These PCPs will not be included in the ODJFS
PVS database, or other system and therefore may not appear as PCPs in the MCP’s
provider directory.  These PCPs will, however, need to execute a subcontract
with the MCP which includes the appropriate Model Medicaid Addendum.


The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region.  Each MCP
must meet the PCP minimum FTE requirement for that region.  MCPs must also
satisfy a PCP geographic accessibility standard. ODJFS will match the PCP
practice sites and the stated PCP capacity with the geographic location of the
eligible population in that region (on a county-specific basis) and perform
analysis using Geographic Information Systems (GIS) software. The analysis will
be used to determine if at least 40% of the eligible population is located
within 10 miles of a PCP with available capacity in urban counties and 40% of
the eligible population within 30 miles of a PCP with available capacity in
rural counties. [Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]


Until July 1, 2008, MCPs may only use PCPs who are individual physicians (M.D.
or D.O.), physician group practices, or PCCs to meet capacity and FTE
requirements.


b.            Non-PCP Provider Network


In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories:  hospitals, cardiovascular, dentists, gastroenterology,
nephrology, neurology, oncology, physical medicine, podiatry, psychiatry,
urology, vision care providers, obstetricians/gynecologists (OB/GYNs),
allergists, general surgeons, otolaryngologists, orthopedists, federally
qualified health centers (FQHCs)/rural health centers (RHCs) and qualified
family planning providers (QFPPs). CNMs, CNPs, FQHCs/RHCs and QFPPs are
federally-required provider types.


All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types.  MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).


Although there are currently no capacity requirements for the non-PCP required
provider types, MCPs are required to ensure that adequate access is available to
members for all required provider types.  Additionally, for certain non-PCP
required provider types, MCPs must ensure that these providers maintain a
full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified).  A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:  consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.


Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Aged, Blind or Disabled (ABD) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care.  For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).


For each Ohio hospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides.  Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix – Provider
Panel Exceptions).


If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.


OB/GYNs- MCPs must contract with the specified  number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region.  Only MCP-contracting OB/GYNs
with current hospital delivery privileges at a hospital under contract with the
MCP in the region can be submitted to the PVS, or other system, count towards
MCP minimum panel requirements, and be listed in the MCPs’ provider directory.


Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region.  The MCP may contract directly with the CNM or
CNP providers, or with a physician or other provider entity who is able to
obligate the participation of a CNM or CNP.  If an MCP does not contract for CNM
or CNP services and such providers are present within the region, the MCP will
be required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.


Only CNMs with hospital delivery privileges at a hospital under contract to the
MCP in the region can be submitted to the PVS, or other system, count towards
MCP minimum panel requirements, and be listed in the MCPs’ provider directory.
The MCP must ensure a member’s access to CNM and CNP services if such providers
are practicing within the region.


Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region, all of whom must
maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.


Dental Care Providers - MCPs must contract with the specified number of
dentists.


Federally Qualified Health Centers/Rural Health Clinics(FQHCs/RHCs) - MCPs are
required to ensure member access to any  federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status.  Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process, or
other designated process. Even if no FQHC/RHC is available within the region,
MCPs must have mechanisms in place to ensure coverage for FQHC/RHC services in
the event that a member accesses these services outside of the region. 


In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:


 
•
MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.



 
•
If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.



 
•
MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not just
attempt to pay these claims within the prompt pay time frames.



MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.


Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP.  A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health.  MCPs must reimburse all
medically-necessary Medicaid-covered  family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider’s status
as a panel or non-panel provider.  MCPs will be required to work with QFPPs in
the region to develop mutually-agreeable HIPAA compliant policies and procedures
to preserve patient/provider confidentiality, and convey pertinent information
to the member’s PCP and/or MCP.


Behavioral Health Providers – MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. herein.  Although ODJFS is aware that certain outpatient substance abuse
services may only be available through Medicaid providers certified by  the Ohio
Department of Drug and Alcohol Addiction Services  (ODADAS)  in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers.  MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.


Other Specialty Types(general surgeons, otolaryngologists, orthopedists,
cardiologists, gastroenterologists, nephrologists, neurologists, oncologists,
podiatrists, physiatrists, psychiatrists, and urologists ) - MCPs must contract
with the specified number of all other ODJFS designated specialty provider
types. In order to be counted toward meeting the provider panel requirements,
these specialty providers must maintain a full-time practice at a site(s)
located within the specified county/region. Only contracting general surgeons,
orthopedists, otolaryngologists, cardiologists, gastroenterologists,
nephrologists, neurologists, oncologists, podiatrists, physiatrists,
psychiatrists, and urologists with admitting privileges at a hospital under
contract with the MCP in the region can be submitted to the PVS, or other
system, count towards MCP minimum panel requirements, and be listed in the MCPs’
provider directory.


4.            PROVIDER PANEL EXCEPTIONS


ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:


 
-
the MCP presents sufficient documentation to ODJFS to verify that they have been
unable to meet or maintain certain provider panel requirements in a particular
service area despite all reasonable efforts on their part to secure such a
contract(s), and



 
-
if notified by ODJFS, the provider(s) in question fails to provide a reasonable
argument why they would not contract with the MCP, and



 
-
the MCP presents sufficient assurances to ODJFS that their members will have
adequate access to the services in question.



If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS.  ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.


ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies; encounter data volume; provider complaints,
and clinical performance measures.  ODJFS approval of a provider panel exception
request does not exempt the MCP from assuring access to the services in
question.  If ODJFS determines that an MCP has not provided sufficient access to
these services, the MCP may be subject to sanctions.


5.
PROVIDER DIRECTORIES



MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers.  At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS, or other designated process.


MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.


The directory must also specify:


 
•
provider address(es) and phone number(s);

 
•
an explanation of how to access providers (e.g. referral required vs.
self-referral);

 
•
an indication of which providers are available to members on a self-referral
basis;

 
•
foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;

 
•
how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited, LEP, and LRP eligible individuals; and

 
•
any PCP or specialist practice limitations.



Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each
population.  For example, an MCP who serves CFC and ABD in the Central Region
would have two provider directories, one for CFC and one for ABD.  Once
approved, this directory may be regularly updated with provider additions or
deletions by the MCP without ODJFS prior-approval, however, copies of the
revised directory (or inserts) must be submitted to ODJFS prior to distribution
to members.


On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months.  Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.


Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory.  This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD).  If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.


The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix.  ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process.  Providers being deleted from the MCP’s panel
must be deleted from the internet directory within one week of notification from
the provider to the MCP. These deleted providers must be included in the inserts
to the MCP’s provider directory referenced above.


6 .
FEDERAL ACCESS STANDARDS



MCPs must demonstrate that they are in compliance with the following federally
defined  provider panel access standards as required by 42 CFR 438.206:


In establishing and maintaining their provider panel, MCPs must consider the
following:


•
The anticipated Medicaid membership.

•
The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.

•
The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.

•
The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.

•
MCPs must adequately and timely cover services to an out-of-network provider if
the MCP’s contracted provider panel is unable to provide the services covered
under the MCP’s provider agreement.  The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees with the applicable requirements.



Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members.  MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary.  MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.


In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.


This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS)  in the MCP’s operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.
 



--------------------------------------------------------------------------------





APPENDIX K


QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
ABD ELIGIBLE POPULATION


1.    As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS).  The program must include the following elements:


a.  PERFORMANCE IMPROVEMENT PROJECTS


Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS.  PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction.  MCPs must adhere to ODJFS PIP content and format specifications.


All ODJFS-specified PIPs must be prior-approved by ODJFS.  As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs.  In addition, the MCP must annually submit to ODJFS the
status and results of each PIP.


ODJFS will identify the clinical and/or non-clinical study topics for the SFY
2009 Provider Agreement.  Initiation of the PIPs will begin in the second year
of participation in the ABD Medicaid managed care program.


b.    UNDER- AND OVER-UTILIZATION


Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services.  The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.


It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required.  If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.


The MCP must conduct an ongoing review of service denials and must monitor
utilization on an ongoing basis in order to identify services which may be
under-utilized.


c.  SPECIALHEALTH CARE NEEDS


Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to members with special health care needs.  The MCP must
specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.


d.  SUBMISSION OF PERFORMANCE MEASUREMENT DATA


Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures.  Refer to Appendix M
“Performance Evaluation” for a more comprehensive description of the clinical
performance measures.


Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS.  MCPs will be required
to submit Health Employer Data Information Set (HEDIS) audited data for measures
that will be identified by ODJFS for the SFY 2009 Provider Agreement.


The measures must have received a “report” designation from the HEDIS certified
auditor and must be specific to the Medicaid population.  Data must be submitted
annually and in an electronic format.  Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.


Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.


e.   QAPI PROGRAM SUBMISSION


Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program.  The MCP must annually submit its QAPI program for review and
approval by ODJFS.
 
2.  EXTERNAL QUALITY REVIEW


In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.
 
a. EQRO ADMINISTRATIVE REVIEWS


The EQRO will conduct annual focused administrative compliance assessments for
each MCP which will include, but not be limited to, the following domains as
specified by ODJFS:  member rights and services, QAPI program, case management,
provider networks, grievance system, coordination and continuity of care, and
utilization management.  In addition, the EQRO will complete a comprehensive
administrative compliance assessment every three (3) years as required by 42 CFR
438.358 and specified by ODJFS.


In accordance with 42 CFR 438.360 and 438.362, MCPs with accreditation from a
national accrediting organization approved by the Centers for Medicare and
Medicaid Services (CMS) may request a non-duplication exemption from certain
specified components of the administrative review.  Non-duplication exemptions
may not be requested for SFY 2008.


b.  EXTERNAL QUALITY REVIEW PERFORMANCE


In accordance with OAC rule 5101:3-26-07, each MCP must participate in an annual
external quality review survey.  If the EQRO cites a deficiency in performance,
the MCP will be required to complete a Corrective Action Plan (e.g., ODJFS
technical assistance session) or Quality Improvement Directives depending on the
severity of the deficiency.  (An example of a deficiency is if an MCP fails to
meet certain clinical or administrative standards as supported by national
evidence-based guidelines or best practices.)  Serious  deficiencies may result
in immediate termination or non-renewal of the provider agreement.  These
quality improvement measures recognize the importance of ongoing MCP performance
improvement related to clinical care and service delivery.



--------------------------------------------------------------------------------




APPENDIX L


DATA QUALITY
ABD ELIGIBLE POPULATION


A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Aged, Blind or Disabled (ABD) Medicaid
Managed Health Care programand to evaluate Medicaid consumers’ access to and
quality of services. Data collected from MCPs are used in key performance
assessments such as the external quality review, clinical performance measures,
utilization review, care coordination and case management, and in determining
incentives.  The data will also be used in conjunction with the cost reports in
setting the premium payment rates.  The following measures, as specified in this
appendix, will be calculated per MCP and include all Ohio Medicaid members
receiving services from the MCP (i.e., Covered Families and Children (CFC) and
ABD membership, if applicable):  Incomplete Outpatient Hospital Data, Rejected
Encounters, Acceptance Rate, Encounter Data Accuracy, and Generic Provider
Number Usage.


Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.


1. ENCOUNTER DATA


For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for the ABD and CFC Medicaid Managed Care Programs DataQuality
Measures.


1.a.  Encounter Data Completeness


Each MCP’s encounter data submissions will be assessed for completeness.  The
MCP is responsible for collecting information from providers and reporting the
data to ODJFS in accordance with program requirements established in Appendix C,
MCP Responsibilities.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with other performance standards.


1.a.i. Encounter Data Volume


Measure:  The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM) for the ABD program. The measure will be calculated per MCP.


Report Period:  The report periods for the SFY 2008 and SFY 2009 contract
periods are listed in Table 1. below.


Table 1. Report Periods for the SFY  2008 and 2009 Contract Periods
 
Report Period
Data Source:
Estimated Encounter  Data File Update
Quarterly Report
Estimated Issue Date
Contract Period
Qtr 1 2007
July 2007
August 2007
SFY  2008

Qtr 1, Qtr 2 2007
October 2007
November2007
Qtr 1 thru Qtr 3 2007
January 2008
February 2008
Qtr 1 thru Qtr 4 2007
April  2008
May 2008
Qtr 1 thru Qtr 4 2007, Qtr 1 2008
July 2008
August 2008
SFY 2009
Qtr 1 thru Qtr 4 2007,
Qtr 1, Qtr 2 2008
October 2008
November 2008
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 3 2008
January 2009
February 2009
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 4 2008
 
April 2009
May 2009
 Qtr1 = January to March    Qtr2 = April to June    Qtr3 = July to
 September    Qtr 4 = October to December



Data Quality Standard:  The utilization rate for all service categories listed
in Table 2 must be equal to or greater than the interim standards established in
Table 2. below (Interim Standards - Encounter Data Volume).


Statewide Approach:  Prior to establishment of statewide minimum performance
standards, ODJFS will evaluate MCP performance using the interim standards for
Encounter data volume. ODJFS will use the first four quarters of data (i.e.,
full calendar year quarters) from all MCPs serving ABD program membership to
determine statewide minimum encounter volume data quality standards.



Table 2. Interim Standards– Encounter Data Volume


Category
Measure per 1,000/MM
Standard for Dates of Service
on or after 1/1/2007
Description
Inpatient Hospital
Discharges
2.7
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
Visits
25.3
Includes physician and hospital emergency department encounters
Dental
25.5
Non-institutional and hospital dental visits
Vision
5.3
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
116.6
Physician/practitioner and hospital outpatient visits
Ancillary Services
66.8
Ancillary visits
Behavioral Health
Service
5.2
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
246.1
Prescribed drugs



Determination of Compliance: Performance is monitored once every quarter for the
entire report period.  If the standard is not met for every service category in
all quarters of the report period, then the MCP will be determined to be
noncompliant for the report period.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of two
percent of the current month’s premium payment.  Monetary sanctions will not be
levied for consecutive quarters that an MCP is determined to be
noncompliant.  If an MCP is noncompliant for three consecutive quarters,
membership will be frozen. Once the MCP is determined to be compliant with the
standard and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.


1.a.ii.Incomplete Outpatient Hospital Data


ODJFS will be monitoring, on a quarterly basis, the percentage of hospital
encounters which contain  a revenue code and CPT/HCPCS code. A CPT/HCPCS code
must accompany certain revenue center codes. These codes are listed in Appendix
B of Ohio Administrative Code rule 5101:3-2-21 (fee-for-service outpatient
hospital policies) and in the methods for calculating the completeness measures.


Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code.  The measure will be calculated per MCP.


Report Period: The report periods for the  SFY 2008 and SFY 2009 contract
periods are listed in  Table 3. below.
 
Table 3. Report Periods for the SFY 2008 and 2009 Contract Periods
 
Quarterly Report Periods
Data Source:
Estimated Encounter  Data File Update
Quarterly Report
Estimated Issue Date
Contract Period
Qtr  3 &  Qtr 4  2004,  2005, 2006
Qtr 1  2007
July 2007
August 2007
SFY 2008
Qtr 3 & Qtr 4 2004, 2005, 2006
Qtr 1, Qtr 2 2007
October 2007
November 2007
Qtr 4 2004, 2005, 2006
Qtr 1 thru Qtr 3 2007
January 2008
February 2008
 Qtr 1 thru Qtr 4: 2005, 2006, 2007
April 2008
May 2008
Qtr 2 thru Qtr 4 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 2008
July 2008
August 2008
SFY 2009
Qtr 3, Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1, Qtr 2 2008
October 2008
November 2008
Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 thru Qtr 3: 2008
January 2009
February 2009

Qtr 1 thru Qtr 4: 2006, 2007, 2008
April 2009
May 2009

Qtr1 = January to March    Qtr2 = April to June    Qtr3 = July to
September    Qtr4 = October to December


Data Quality Standard: The data quality standard is a minimum rate of 95%.


Determination of Compliance: Performance is monitored once every quarterfor all
report periods.
For quarterly reports that are issued on or after July 1, 2007, an MCP will be
determined to be noncompliant for the quarter if the standard is not met in any
report period and the initial instance of noncompliance in a report period is
determined on or after July 1, 2007.  An initial instance of noncompliance means
that the result for the applicable report period was in compliance as determined
in the prior quarterly report, or the instance of noncompliance is the first
determination for an MCP’s first quarter of measurement.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.


Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month’s premium
payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


1.a.iii.  Rejected Encounters


Encounters  submitted to ODJFS that are incomplete or inaccurate are rejected
and  reported back to the MCPs on the Exception Report.  If an MCP does not
resubmit rejected encounters, ODJFS’ encounter data set will be incomplete.


Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.


Measure 1:  The percentage of encounters submitted to ODJFS that are
rejected.  The measure will be calculated per MCP.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the following report periods July - September 2007; October - December
2007;  January - March 2008; April – June 2008. For the SFY 2009 contract
period, performance will be evaluated using the following report periods July -
September 2008; October - December 2008;  January - March 2009; April – June
2009.


Data Quality Standard for measure 1:  Data Quality Standard 1 is a maximum
encounter data rejection rate of 10% for each file in the ODJFS-specified medium
per format.  The measure will be calculated per MCP.
 
Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in  the determination of noncompliance.


Determination of Compliance:  Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.


Penalty for noncompliance with the Data Quality Standardfor measure 1:  The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment.  The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of compliance.


Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.


Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.


Measure 2:  The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.


Report Period: The report period for Measure 2 is monthly.  Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.


Data Quality Standard for measure 2:  The data quality standard is a maximum
encounter data rejection rate for each file in the ODJFS-specified medium per
format as follows:


Third through sixth month with membership:   50%


Seventh through twelfth month with membership:  25%


Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.


Determination of Compliance:  Performance is monitored once every
month.  Compliance determination with the standard applies only to the month
under consideration and does not include performance in previous quarters.


Penalty for Noncompliance with the Data Quality Standardfor measure 2:  If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one percent of the MCP’s current month’s
premium  payment.  The monetary sanction will be applied for each file type  in
the ODJFS-specified medium per format that is determined to be out of
compliance.  The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of
the MCP’s current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.  Special consideration will be made for MCPs
with less than 1,000 members.


1.a.iv.  Acceptance Rate


This measure only applies to MCPs that have had Medicaid membership for one year
or less.


Measure:  The rate of encounters that are submitted to ODJFS and accepted (i.e.
accepted encounters per 1,000 member months).  The measure will be calculated
per MCP.


Report Period:  The report period for this measure is monthly.  Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.


Data Quality Standard:  The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:


Third through sixth month with membership:
   
50 encounters per 1,000 MM for NCPDP
 
65 encounters per 1,000 MM for NSF
 
20 encounters per 1,000 MM for UB-92



Seventh through twelfth month of membership:
   
250 encounters per 1,000 MM for NCPDP
 
350 encounters per 1,000 MM for NSF
 
100 encounters per 1,000 MM for UB-92



Determination of Compliance:  Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.


Penalty for Noncompliance:  If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment.  The monetary sanction will be applied for each
file type  in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent ofthe
MCP’s current month’s premium payment.  Once the MCP is performing at standard
levels and violations/deficiencies are resolved to the satisfaction of ODJFS,
the money will be refunded.  Special consideration will be made for MCPs with
less than 1,000 members.


1.a.v. Informational Encounter Data Completeness Measure


The ‘Incomplete Data for Last Menstrual Period’ measure is informational only
for the ABD population.  Although there is no minimum performance standard for
this measure, results will be reported and used as one component in monitoring
the quality of data submitted to ODJFS by the MCPs.


1.b.  Encounter Data Accuracy


As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS.  Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.


1.b.i.  Encounter Data Accuracy Study


Measure:  This accuracy study will compare the accuracy and completeness
of  payment data stored in  MCPs’ claims systems during the study period to
payment data submitted to and accepted by ODJFS. The measure will be calculated
per MCP.


Payment information found in MCPs’ claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.


Report Period:  In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated.  This measure is conducted annually.


Data Quality Standard for Measure:   TBD for SFY 2008 and SFY 2009.


Penalty for Noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.


Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment.  Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.


1.b.ii.  Generic Provider Number Usage


Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number.  Providers submitting claims which do not have an MMIS
provider number must be submitted to ODJFS with the generic provider number
9111115.  The measure will be calculated per MCP.


All other encounters are required to have the MMIS provider number of the
servicing provider.  The report period for this measure is  quarterly.


Report Period:  For the SFY 2008 and SFY 2009 contract period, performance will
be evaluated using the report periods listed in 1.a.iii., Table 3.


Data Quality Standard: A maximum generic provider number usage rate of 10%.


Determination of Compliance: Performance is monitored once every quarter for all
report periods.  For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007.  An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.


Penalty for noncompliance:   The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of
three percent of the current month’s premium payment.  Once the MCP is
performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.


1.c. Timely Submission of Encounter Data


1.c.i.  Timeliness


ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid.  ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.iv.) standards are based on encounters being
submitted within this time frame.


1.c.ii.  Submission of Encounter Data Files in the ODJFS-specified medium per
format


Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File Submission Specifications document.  The MCP
must submit a letter of certification, using the form required by ODJFS, with
each encounter data file in the ODJFS-specified medium per format.


The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.
 
2. CASE MANAGEMENT DATA

ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services.  Each MCP’s case management data submissions will be assessed for
completeness and accuracy.   The MCP is responsible for submitting a case
management file every month.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with case management requirements.   For detailed
descriptions of the case management measures below, see ODJFS Methods for the
ABD  and CFC Medicaid Managed Care Programs Data Quality Measures.


2.a.   Case Management System Data Accuracy


2.a.i. Open Case Management Spans for Disenrolled Members (this measure will be
discontinued as of January 2008)


Measure:  The percentage of the MCP’s case management records in CAMS for the
ABD program that have open case management date spans for members who have
disenrolled from the MCP.


Report Period: For the third and fourth quarters of SFY 2007, January – March
2007, and April – June 2007 report periods. For the  SFY 2008 contract
period,  July – September 2007, and October – December 2007 report periods.


Data Quality Standard:  A rate of open case management spans for disenrolled
members of no more than 1.0%.


Statewide Approach:  MCPs will be evaluated using a statewide resultspecific for
the ABD program, including all regions in which an MCP has ABD membership.  An
MCP will not be evaluated until the MCP has at least 3,000 ABD members
statewide. As the ABD Medicaid managed care program expands statewide and
regions become active in different months, statewide results will include every
region in which an MCP has membership [Example:  MCP AAA has: 6,000 members in
the South West region beginning in January 2007; 7,000 members in the West
Central regionbeginning in February 2007; and 8,000 members in the South East
region beginning in March 2007. MCP AAA’s statewide results for the April-June
2007 report period will include data for the South West, West Central, and South
East regions.] 


Penalty for noncompliance:   If an MCP is noncompliant with the standard, then
the ODJFS will issue a Sanction Advisory informing the MCP that a monetary
sanction will be imposed if the MCP is noncompliant for any future report
periods.  Upon all subsequent semi-annual measurements of performance, if an MCP
is again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction of one-half of one percent of the current month’s premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


2.b.  Timely Submission of Case Management Files


Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS’ Case
Management File and Submission Specifications.


Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3. EXTERNAL QUALITY REVIEW DATA

In accordance with federal law and regulations, ODJFS  is required to conduct an
independent quality review of contracting managed care plans.  The OAC rule
5101:3-26-07(C) requires MCPs  to submit data and information as requested by
ODJFS or its designee for the annual external quality review.


Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for these
studies, quality must be sufficient to ensure valid sampling.


An adequate number of  medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members.  To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.
 
3.a. Independent External Quality Review


Measure:  The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.


Report Period:  The report period is one year. Results are calculated and
performance is monitored annually.  Performance is measured with each review.


Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.


Penalty for noncompliance for Data Quality Standard:  For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.


4.  MEMBERS’ PCP DATA


The designated PCP is the provider who will manage and coordinate the overall
care for ABD members including those who have case management needs.  The MCP
must submit  a Members’ Designated PCP file every month.  Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the ABD population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no ABD member may have more than
one PCP identified for a given month. 


4.a.  Timely submission of Member’s PCP Data


Data Quality Submission Requirement:  The MCP must submit a Members’ Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFS Member’s PCP Data File and Submission Specifications.


Penalty for noncompliance:  See Appendix N, Compliance Assessment System, for
the penalty for noncompliance with this requirement.


4.b.  Designated PCP for newly enrolled members (applicable for report periods
prior to January 2008)


Measure:  The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Report Periods:  For the third and fourth quarters of SFY 2007 contract period,
performance will be evaluated quarterly using the January – March 2007 and April
– June 2007 report periods. For the SFY 2008 contract period, performance will
be evaluated quarterly using the July-September 2007, and October– December
2007 report periods.


Data Quality Standard:  A minimum rate of  65% of new members with PCP
designation by their effective date of enrollment for quarter 3 and quarter 4 of
SFY 2007.  A minimum rate of 75% of new members with PCP designation by their
effective date of enrollment for quarter 1 and quarter 2 of SFY 2008.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership.  An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.


Penalty for noncompliance:  If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  As stipulated in OAC rule 5101:3-26-08.2, each new member
must have a designated primary care provider (PCP) prior to their effective date
of coverage.  Therefore, MCPs are subject to additional corrective action
measures under Appendix N, Compliance Assessment System, for failure to meet
this requirement.


4.b.i.  Designated PCP for newly enrolled members (applicable for report periods
after December 2007)


Measure:  The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Report Periods:  For the SFY 2009 contract period, performance will be evaluated
annually using CY 2008.


Data Quality Standards:  For SFY 2009, a minimum rate of 85% of new members with
PCP designation by their effective date of enrollment.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership.  An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.


Penalty for noncompliance:  If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  As stipulated in OAC rule 5101:3-26-08.2, each new member
must have a designated primary care provider (PCP) prior to their effective date
ofcoverage.  Therefore, MCPs are subject to additional corrective action
measures under Appendix N, Compliance Assessment System, for failure to meet
this requirement.
 
5. APPEALS AND GRIEVANCES DATA


Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity.  ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.


The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date.  These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.


Penalty for noncompliance:  MCPs who fail to submit their monthly electronic
data files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).


6.  NOTES
 
6.a.   Penalties, Including Monetary Sanctions, for Noncompliance

Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized.  With the
exception of  Sections 1.a.i., 1.a.iii., 1.a.iv., 1.a.v., and 1.b.ii no monetary
sanctions described in this appendix will be imposed if the MCP is in its first
contract year of Medicaid program participation.  Notwithstanding the penalties
specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of deficiency identified when an MCP is
determined to be noncompliant with a standard.  Monetary penalties for
noncompliance with any individual measure,  as determined in this
appendix,  shall not exceed $300,000 during each evaluation.


Refundable monetary sanctions will be based on the premium payment in the month
of  the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.


Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS.  If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.


6.b. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines assessed in any one month will not
exceed 15% of the MCP’s monthly premium payment for the Ohio Medicaid program.


6.c.  Membership Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.


6.d.  Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


6.e.  Contract Termination, Nonrenewals, or Denials


Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 



--------------------------------------------------------------------------------

 

APPENDIX M


PERFORMANCE EVALUATION
ABD ELIGIBLE POPULATION


This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas, under the Agreement.  Standards are subject to
change based on the revision or update of applicable national standards,
methods, benchmarks, or other factors as deemed relevant.  Performance will be
evaluated in the categories of Quality of Care, Access, Consumer Satisfaction,
and Administrative Capacity.  Each performance measure has an accompanying
minimum performance standard. MCPs with performance levels below the minimum
performance standards will be required to take corrective action. All
performance measures, as specified in this appendix, will be calculated per MCP
and include only members in the ABD Medicaid managed care program.
 
Selected measures in this appendix will be used to determine incentives as
specified in Appendix O, Pay for Performance (P4P).


1.  QUALITY OF CARE


1.a. Independent External Quality Review


In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)].  The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.


Measure:  The independent external quality reviewcovers a review of clinical and
non-clinical performance as outlined in Appendix K.


Report Period:  Performance will be evaluated using the reviews conducted during
SFY 2008.


Action Required for Deficiencies:  For all reviews conducted during the contract
period, if the EQRO cites a deficiency in performance the MCP will be required
to complete a Corrective Action Plan or Quality Improvement Directive, depending
on the severity of the deficiency. Serious deficiencies may result in immediate
termination or non-renewal of the Agreement.


1.b.  Members with Special Health Care Needs (MSHCN)


Given the substantial proportion of members with chronic conditions and
co-morbidities in the ABD population, one of the quality of care initiatives of
the ABD Medicaid managed care program focuses on case management.  In order to
ensure state compliance with  the provisions of 42 CFR 438.208, the Bureau of
Managed Health Care established Members with Special Health Care Needs (MSHCN)
basic program requirements as set forth in Appendix G, Coverage and Services of
the Agreement,  and corresponding minimum performance standards as described
below. The purpose of these measures is to provide appropriate and targeted case
management services to MSHCN who have specific diagnoses and/or who require
high-cost or extensive services.  Given the expedited schedule for implementing
the ABD Medicaid managed care program, coupled with the challenges facing a new
Medicaid program in the State of Ohio, the minimum performance standards for the
case management requirements for MSHCN are phased in throughout SFY 2007 and SFY
2008.  The minimum standards for these performance measures will be fully phased
in by no later than SFY 2009.  For detailed methodologies of each measure, see
ODJFS Methods for the ABD Medicaid Managed Care Program’s Case Management
Performance Measures.


1.b.i Case Management of Members


Measure: The average monthly case management rate for members who have at least
three months of consecutive enrollment in one MCP.


Report Period: For the SFY 2007 contract period, April – June 2007 report
period. For the SFY 2008 contract period,  July – September 2007, October –
December 2007, January – March 2008, and April – June 2008 report periods. For
the SFY 2009 contract period,  July – September 2008, October – December 2008,
January – March 2009, and April – June 2009 report periods.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period.  As the
ABD Medicaid managed care program expands statewide and regions become active in
different months, statewide results will include every region in which an MCP
has membership [Example:  MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in March
2007.  MCP AAA’s statewide results for the April-June 2007 report period will
include case management rates for all members who meet minimum continuous
enrollment criteria for this measure in: the South West region for April 2007’s
monthly rate calculation; the South West and  West Central regions for May
2007’s monthly rate calculation; and the South West, West Central, and South
East regions for June 2007’s monthly rate calculation.]


Statewide Target:  For the first and second quarters of SFY 2008, a case
management rate of 30%.  For the third and fourth quarters of SFY 2008, a case
management rate of 35%.  For the first and second quarters of SFY 2009, a case
management rate of 40%.  For the third and fourth quarters of SFY 2009, a case
management rate of 45%.


Statewide Minimum Performance Standard:  The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.


Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.  Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 5) of two percent
of the current month’s premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant.  If an
MCP is noncompliant for a subsequent quarter, new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.


1.b.ii. Case Management of Members with an ODJFS-Mandated Condition


Measure 1:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  asthma who have had at least three consecutive months of
enrollment in one MCP that are case managed.


Measure 2:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  chronic obstructive pulmonary disease who have had at least three
consecutive months of enrollment in one MCP that are case managed.


Measure 3:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  congestive heart failure   who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Measure 4:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS mandated case management
condition of behavioral health who have had at least three consecutive months of
enrollment in one MCP that are case managed.


Measure 5:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  diabetes who have had at least three consecutive months of
enrollment in one MCP that are case managed.


Measure 6:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  non-mild hypertension who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Measure 7:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  coronary arterial disease who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Report Periods for Measures 1- 7:   For the SFY 2007 contract period April –
June 2007 report periods.  For the SFY 2008 contract period,  July – September
2007, October – December 2007, January – March 2008, and April – June 2008
report periods.  For the SFY 2009 contract period,  July – September 2008,
October – December 2008, January – March 2009, and April – June 2009 report
periods. 


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period.  As the
ABD Medicaid managed care programs expands statewide and regions become active
in different months, statewide results will include every region in which an MCP
has membership [Example:  MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in March
2007.  MCP AAA’s statewide results for the April-June 2007 report period will
include case management rates for all members in the South West, West Central,
and South East regions who are identified through the administrative data review
as having a mandated condition and are continuously enrolled for at least three
consecutive months in one MCP.]


Statewide Target for Measures 1, 2, 3, 5, 6, and 7:  For the first and second
quarters of SFY 2008, a case management rate of 60%.  For the third and fourth
quarters of SFY 2008, a case management rate of 65%.  For SFY 2009, a case
management rate of 75%.


Statewide Minimum Performance Standard:  The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.


Statewide Target for Measure 4:  For the first and second quarters of SFY 2008,
a case management rate of 30%.  For the third and fourth quarters of SFY 2008, a
case management rate of 35%.  For SFY 2009, the case management rate is TBD.


Statewide Minimum Performance Standard:  The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.


Penalty for Noncompliance for Measures 1-7:  The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary
sanction.  Upon all subsequent measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 5) of two percent of the current month’s premium payment.
Monetary sanctions will not be levied for consecutive quarters that an MCP is
determined to be noncompliant.  If an MCP is noncompliant for a subsequent
quarter, new member selection freezes or a reduction of assignments will occur
as outlined in Appendix N of the Provider Agreement. Once the MCP is performing
at standard levels and the violations/deficiencies are resolved to the
satisfaction of ODJFS, the penalties will be lifted, if applicable, and monetary
sanctions will be returned.


1.c. Clinical Performance Measures


MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities.  Performance on
multiple measures will be assessed and reported to the MCPs and others,
including Medicaid consumers.


The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s (NCQA) Health Plan Employer Data and
Information Set (HEDIS).  NCQA may annually change its method for calculating a
measure.  These changes can make it difficult to evaluate whether improvement
occurred from a  prior year.  For this reason, ODJFS will use the same methods
to calculate the baseline results and the results for the period in which the
MCP is being held accountable.  For example, the same methods are used to
calculate calendar year  2008 results (the baseline period) and calendar
year  2009 results.  The methods will be updated and a new baseline will be
created during  2009 for calendar  year 2010  results.  These results will then
serve as the baseline to evaluate whether improvement occurred from
calendar  year 2009 to calendar year  2010.  Clinical performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout.  For a
comprehensive description of the clinical performance measures below, see ODJFS
Methods for Clinical Performance Measures, ABD Medicaid Managed Care
Program.  Performance standards are subject to change, based on the revision or
update of NCQA methods or other national standards, methods or benchmarks.


MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.  ODJFS will use the first calendar year of an MCP’s ABD
managed care program membership as the baseline year (i.e., CY2007).  The
baseline year will be used to determine performance standards and targets;
baseline data will come from a combination of FFS claims data and MCP encounter
data.  For those performance measures that require two calendar years of
baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, i.e., CY2006)
data will come from FFS claims data.


An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data(i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006and CY2007).


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period and may be adjusted based on the
number of months of ABD managed care membership.  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.


1.c.i.  Congestive Heart Failure (CHF) – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the principal diagnosis was CHF, per thousand member months, for
members who had a diagnosisof CHF in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results. (For example, if last year’s results were TBD%, then the
difference between the target and last year’s results is TBD%.  In this example,
the standard is an improvement in performance of TBD% of this difference or
TBD%. In this example, results of TBD% or better would be compliant with the
standard.)




Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.ii.  Congestive Heart Failure (CHF) – Emergency Department (ED) Utilization
Rate


Measure:  The number of emergency department visits inthe reporting year where
the primary diagnosis was CHF, per thousand member months, for members who had a
diagnosis of  CHF in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.iii. Congestive Heart Failure (CHF) – Cardiac Related Hospital Readmission


Measure:  The rateof cardiac related readmissions during the reporting period
for members who had a diagnosis of CHF in the year prior to the reporting
period.  A readmission is defined as a cardiac related admission that occurs
within 30 days of  a prior cardiac related admission.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.iv.  Coronary Artery Disease (CAD) – Inpatient HospitalDischarge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was CAD,  per thousand member months, for
members who had a diagnosis of  CAD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.v.  Coronary Artery Disease (CAD) – Emergency Department (ED) Utilization
Rate


Measure:  The number of  emergency department visitsin the reporting year where
the principal diagnosis was CAD,  per thousand member months, for members who
had a diagnosisof CAD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.vi. Coronary Artery Disease (CAD) – Cardiac Related Hospital Readmission


Measure:  The rate of cardiac related readmissions in the reporting year for
members who had a diagnosis of CAD in the year prior to the reporting year.  A
readmission is defined as a cardiac related admission that occurs within 30 days
of  a prior cardiac related admission.


Target:  TBD.



Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.vii. Coronary Artery Disease (CAD) – Beta Blocker Treatment after Heart
Attack


The evaluation report period for this measure is CY 2008 only.


Measure:  The percentage of members 35 years of age and older as of December
31st of the reporting year who were hospitalized from January 1 – December 24th
of the reporting year with a diagnosis of acute myocardial infarction (AMI) and
who received an ambulatory prescription for beta blockers within seven days of
discharge.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan   to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.viii.  Persistence of Beta Blocker Treatment after Heart Attack


The initial report period of evaluation for this measure is CY 2009.  This
measure will replace the Coronary Artery Disease (CAD) – Beta Blocker Treatment
after Heart Attack measure (1.c.vii.) in the P4P for SFY 2010.


Measure:  The percentage of members 35 years of age and older as of December
31stof the reporting year who were hospitalized and discharged alive from July 1
of the year prior to the reporting year to June 30 of the measurement year with
a diagnosis of acute myocardial information  (AMI) and who received persistent
beta-blocker treatment for six months after discharge.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.ix. Coronary Artery Disease (CAD) – Cholesterol Management for Patients with
Cardiovascular Conditions/LDL-C Screening Performed



Measure:  The percentage of members who had a diagnosis of  CAD in the year
prior to the reporting year, who were enrolled for at least 11 months in the
reporting year, and who received a lipid profile during the reporting year.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.x.  Hypertension  – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital dischargesin the reporting
year where the primary diagnosis was non-mild hypertension,  per thousand member
months, for members who had a diagnosis of non-mild hypertension in the year
prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xi.  Hypertension – Emergency Department (ED) Utilization Rate


Measure:  The number of  emergency department visitsin the reporting year where
the principal diagnosis was non-mild hypertension, per thousand member months,
for members who had a diagnosis of non-mild hypertension  in the year prior to
the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xii.  Diabetes  – Inpatient Hospital Discharge Rate


Measure:  The number of acute inpatient hospital discharges in the reporting
year where the principal diagnosis was diabetes, per thousand member months, for
members identified as diabetic in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xiii.  Diabetes – Emergency Department (ED) Utilization Rate


Measure:  The number of emergency department visits in the reporting year where
the primary  diagnosis was diabetes, per thousand member months, for members
identified as diabetic  in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xiv.  Diabetes – Eye Exam


Measure:   The percentage of diabetic members who were enrolled for at least 11
months during the reporting year, who received one or more retinal or dilated
eye exams from an ophthalmologist or optometrist during the reporting year.


Target:TBD.


Minimum Performance Standard: The level of improvement must result in at least a
TBD%  increase  in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xv.  Chronic Obstructive Pulmonary Disease  (COPD) – Inpatient Hospital
Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was COPD,  per thousand member months, for
members who had a diagnosis of  COPD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xvi.  Chronic Obstructive Pulmonary Disease  (COPD) – Emergency Department
(ED) Utilization Rate
 
Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was COPD,  per thousand member months, for members who
had a diagnosis of  COPD  in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xvii.  Asthma – Inpatient Hospital Discharge Rate


Measure:  The number of acute inpatient hospital discharges in the reporting
year where the primary diagnosis was asthma, per thousand member months, for
members with persistent asthma.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xviii.  Asthma – Emergency Department (ED) Utilization Rate



Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was asthma,  per thousand member months, for members
with persistent asthma.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan   to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xix.  Asthma – Use of Appropriate Medications for People with Asthma
 
Measure:  The percentage of members with persistent asthma who received
prescribed medications acceptable as primary therapy for long-term control of
asthma.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.   If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xx. Mental Health, Severely Mentally Disabled (SMD) – Inpatient Hospital
Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was SMD, per thousand member months, for
members who had a primary diagnosis of SMD in the year prior to the reporting
year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance.  If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xxi.  Mental Health, Severely Mentally Disabled (SMD) – Emergency Department
Utilization Rate



Measure:  The number of  emergency department visits in the reporting year where
the primary diagnosis was SMD, per thousand member months, for members who had a
primary diagnosis of SMD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xxii.  Follow-up After Hospitalization for Mental Illness



Measure:  The percentage of discharges for members enrolled from the date of
discharge through 30 days after discharge, who were hospitalized for treatment
of  selected mental health disorders and


who had a follow-up visit (i.e., were seen on an outpatient basis or were in
intermediate treatment with a mental health provider) within:
1) 30 Days of discharge, and
2) 7 Days of discharge.


Target:  TBD.


Minimum Performance Standard For Each Measure:  The level of improvement must
result in at least a TBD%  decrease in the difference between the target and the
previous year’s results.


Action Required for Noncompliance (Follow-up visits within 30 days of
discharge):  If the standard is not met and the results are below TBD%,  the MCP
is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above
TBD%, ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.


Action Required for Noncompliance (Follow-up visits within 7 days of
discharge):  If the standard is not met and the results are below TBD%, the MCP
is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.xxiii. Mental Health, Severely Mentally Disabled (SMD) –
SMD Related Hospital Readmission


Measure:  The number of SMD related readmissions for members who had a diagnosis
of SMD in the year prior to the reporting year. A readmission is defined as a
SMD related admission that occurs within 30 days of  a prior SMD related
admission.
Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xxiv.  Substance Abuse – Inpatient Hospital Discharge Rate


Measure:  The number of acute inpatient hospital discharges in the reporting
year where the primary diagnosis was alcohol and other drug abuse or dependence
(AOD), per thousand member months, for members who had, in the year prior to the
reporting year, a diagnosis of AOD and one of the following: AOD-related acute
inpatient admission or two AOD related Emergency Department visits.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
1.c.xxv. Substance Abuse – Emergency Department Utilization Rate

Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was AOD, per thousand member months, for members who
had, in the year prior to the reporting year, a diagnosis of AOD and one of the
following: AOD-related acute inpatient admission or two AOD related Emergency
Department visits .


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xxvi. Substance Abuse – Inpatient Hospital Readmission Rate


Measure:  The number of AOD related readmissions in the reporting year for
members who had, in the year prior to the reporting year, a diagnosis of AOD and
one of the following: AOD-related acute inpatient admission or two AOD related
Emergency Department visits. A readmission is defined as an AOD-related
admission that occurs within 30 days of  a prior AOD-related admission.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%,  the MCP is required to complete a Corrective Action Plan  to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%,  ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.


1.c.xxvii. Informational Clinical Performance Measures


The clinical performance measures listed in Table 1 are informational
only.  Although there are no performance targets or minimum performance
standards for these measures, results will be reported and used as one
component  in assessing the quality of care provided by MCPs to the ABD managed
care population.


Table 1. Informational Clinical Performance Measures
 
Condition
Informational Performance Measure
CHF
Discharge rate with age group breakouts
CAD
Discharge rate with age group breakouts
Hypertension
Discharge rate with age group breakouts
Diabetes
Discharge rate with age group breakouts
Comprehensive Diabetes Care (CDC)/HbA1c testing
CDC/kidney disease monitored
CDC/LDL-C screening performed
COPD
Discharge rate with age group breakouts
Use of Spirometry Testing in the Assessment and Diagnosis of COPD
Asthma
Discharge rate with age group breakouts
Mental Health (SMD)
Discharge rate with age group breakouts
Antidepressant Medication Management
Substance Abuse
Discharge rate with age group breakouts
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment



2.  ACCESS


Performance in the Access category will be determined by the following measures:
Primary Care Provider (PCP) Turnover, Adults’ Access to Preventive/Ambulatory
Health Services, and Adults’ Access to Designated PCP.  For a comprehensive
description of the access performance measures below, see ODJFS Methods for the
ABD Medicaid Managed Care Program Access Performance Measures.


2.a. PCP Turnover


A high PCP turnover rate may affect continuity of care and may signal poor
management of providers.  However, some turnover may be expected when MCPs end
contracts with  providers  who are not adhering to the MCP’s standard of
care.  Therefore, this measure is used in conjunction with the adult access and
designated PCP measures to assess performance in the access category.


Measure: The percentage of primary care providers affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard.  An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.


Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY 2007 report period (and may be adjusted based
on the number of months of ABD managed care membership).  For the SFY 2009
contract period, performance will be evaluated using the CY 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standard:  A maximum PCP Turnover rate of TBD.


Action Required for Noncompliance:  MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care.  If access has been reduced or
coordination of care affected, then the MCP must develop and implement a
corrective action plan to address the findings.


2.b.  Adults’ Access to Designated PCP


The MCP must encourage and assist ABD members without a designated primary care
provider (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage member’s health care needs.  This measure is used to
assess MCPs’ performance in the access category.


Measure:  The percentage of members who had a visit through the
members’ designated PCPs.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e.,
CY2007). The baseline year will be used to determine a minimum statewide
performance standard.  An MCP’s second calendar year of ABD managed care program
membership (i.e., CY2008) will be the initial report period of evaluation, and
penalties will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership).  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standards: TBD


Penalty for Noncompliance:  If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


2.c. Adults’ Access to Preventive/Ambulatory Health Services


This measure indicates whether adult members are accessing health services.


Measure: The percentage of members who had an ambulatory or preventive-care
visit.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard.  An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period(and may be adjusted based on the
number of months of ABD managed care membership).  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standards: TBD


Penalty for Noncompliance:   If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


3. CONSUMER SATISFACTION


MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.


In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS annually conducts independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access, quality of care,
and member services.  Results from the SFY 2009 evaluation will be used to set a
standard.  For the SFY 2009 contract period, this measure is a reporting only
measure.  SFY 2010 will be the first contract period in which MCPs will be held
accountable to the performance standards for this measure.


Measure: TBD. The results of this measure are reported annually.


Report Period: For the SFY 2009 contract period, the measure is under review and
the report period has not been determined.


Minimum Performance Standard: TBD.


Penalty for noncompliance:  If an MCP is determined noncompliant with the
Minimum Performance Standard, then the MCP must develop a corrective action plan
and provider agreement renewals may be affected.


4. ADMINISTRATIVE CAPACITY


The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance.  Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain.  Performance in this category will be determined by the Compliance
Assessment System,  and the emergency department diversion program.  For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for the ABD Medicaid Managed Care Program
Administrative Capacity Performance Measure, which are incorporated in this
Appendix.


4.a. Compliance Assessment System


Measure:  The number of points accumulated during a rolling 12-month period
through the Compliance Assessment System.


Report Period: For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using a rolling 12-month report period.


Performance Standard:  A maximum of 15 points


Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.


4.b. Emergency Department Diversion


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services.  MCPs are
required to identify high utilizers of targeted ED services and implement action
plans designed to minimize inappropriate, preventable and/or primary care
sensitive ED utilization.


Measure: The percentage of members who had TBD targeted ED visits during the
twelve month reporting period.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine a minimum statewide performance standard
and a target.  The number of members with an ED visit used to calculate the
measure for the baseline year will be adjusted based on the number of months of
ABD managed care membership in the baseline year.   An MCP’s second calendar
year of ABD managed care program membership (i.e., CY2008) will be the initial
report period of evaluation, and penalties will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, a baseline level of
performance will be established using the CY 2007 report period (and may be
adjusted based on the number of months of ABD managed care membership).  For the
SFY 2009 contract period, results will be calculated for the reporting period of
CY2008 and compared to the CY2007 baseline results to determine if the minimum
performance standard is met.


Target: TBD


Minimum Performance Standard: TBD


Penalty for Noncompliance: If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their targeted EDD program as
specified by ODJFS.  If the standard is not met and the results are at or below
TBD%, then the MCP must develop a Quality Improvement Directive.


5. Notes


Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance assessment as specified in Sections 1
through 4,  ODJFS reserves the right to apply the most appropriate penalty to
the area of deficiency identified with any individual measure, notwithstanding
the penalties specified in this Appendix.


5.a. Monetary Sanctions


Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance is determined in this
appendix and will not exceed $250,000.


Refundable monetary sanctions will be based on the capitation payment for the
month of  the cited deficiency and will be due within 30 days of notification by
ODJFS to the MCP of the amount.  Any monies collected through the imposition of
such a sanction would be returned to the MCP (minus any applicable collection
fees owed to the Attorney General’s Office, if the MCP has been delinquent in
submitting payment) after they have demonstrated improved performance in
accordance with this appendix.  If an MCP does not comply within two years of
the date of notification of noncompliance, then the monies will not be
refunded.  


5.b. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines assessed in any one month will not
exceed 15% of the MCP’s monthly capitation payment.


5.c. Enrollment Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


5.d. Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


5.e. Contract Termination, Nonrenewals or Denials


Upon termination, nonrenewal or denial of an MCP contract, all monetary
sanctions collected under this appendix will be retained by ODJFS. The at-risk
amount paid to the MCP under the current provider agreement will be returned to
ODJFS  in accordance with Appendix P, Terminations, of  the provider agreement.




--------------------------------------------------------------------------------



APPENDIX N


COMPLIANCE ASSESSMENT SYSTEM 
ABD ELIGIBLE POPULATION




I. General Provisions of the Compliance Assessment System


A. The Compliance Assessment System (CAS) is designed to improve the quality of
each managed care plan’s (MCP’s) performance through actions taken by the Ohio
Department of Job and Family Services (ODJFS) to address identified failures to
meet program requirements.  This appendix applies to the MCP specified in the
baseline of this MCP Provider Agreement (hereinafter referred to as the
Agreement).


B. The CAS assesses progressive remedies with specified values (e.g., points,
fines, etc.) assigned for certain documented failures to satisfy the
deliverables required by Ohio Administrative Code (OAC) rule or the
Agreement.  Remedies are progressive based upon the severity of the violation,
or a repeated pattern of violations. The CAS allows the accumulated point total
to reflect patterns of less serious violations as well as less frequent, more
serious violations.


C. The CAS focuses on clearly identifiable deliverables and sanctions/remedial
actions are only assessed in documented and verified instances of
noncompliance.  The CAS does not include categories which require subjective
assessments or which are not within the MCPs control.


D. The CAS does not replace ODJFS’ ability to require corrective action plans
(CAPs) and  program improvements, or to impose any of the sanctions specified in
OAC rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.


E. As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS
imposes a sanction, MCPs are required to initiate corrective action for any MCP
program violations or deficiencies as soon as they are identified by the MCP or
ODJFS.


F. In addition to the remedies imposed in Appendix N, remedies related to areas
of financial performance, data quality,and performance management may also be
imposed pursuant to Appendices J, L, and M respectively, of the Agreement.


G. If ODJFS determines that an MCP has violated any of the requirements of
sections 1903(m) or 1932 of the Social Security Act which are not specifically
identified within the CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or suspend any further new member selections.


H. For purposes of the CAS, the date that ODJFS first becomes aware of an MCP’s
program violation is considered the date on which the violation
occurred.  Therefore, program violations that technically reflect noncompliance
from the previous compliance term will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.


I. In cases where an MCP contracted healthcare provider is found to have
violated a program requirement (e.g., failing to provide adequate contract
termination notice, marketing to potential members, inappropriate member
billing, etc.), ODJFS will not assess points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS.  Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
sanctions/remedial actions may be assessed, as determined by ODJFS.


J. All notices of noncompliance will be issued in writing via email and
facsimile to the identified MCP contact.


II. Types of Sanctions/Remedial Actions


ODJFS may impose the following types of sanctions/remedial actions, including,
but not limited to, the items listed below.  The following are examples of
program violations and their related penalties.  This list is not all
inclusive.  As with any instance of noncompliance, ODJFS retains the right to
use their sole discretion to determine the most appropriate penalty based on the
severity of the offense, pattern of repeated noncompliance, and number of
consumers affected.  Additionally, if an MCP has received any previous written
correspondence regarding their duties and obligations under OAC rule or the
Agreement, such notice may be taken into consideration when determining
penalties and/or remedial actions.


A. Corrective Action Plans (CAPs)– A CAP is a structured activity/process
implemented by the MCP to improve identified operational deficiencies.


MCPs may be required to develop CAPs for any instance of noncompliance, and CAPs
are not limited to actions taken in this Appendix.  All CAPs requiring ongoing
activity on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.


In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a CAP, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” CAP.


In situations where a penalty is assessed for a violation an MCP has previously
been assessed a CAP (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.


B. Quality Improvement Directives (QIDs) –  A QID is a general instruction that
directs  the MCP to implement a quality improvement initiative to improve
identified  administrative or clinical deficiencies.  All QIDs remain in effect
for twelve months from  the date of implementation.


MCPs may be required to develop QIDs for any instance of noncompliance.


 In situations where ODJFS has already determined the specific action which must
be  implemented by the MCP or if the MCP has failed to submit a QID, ODJFS may
require  the MCP to comply with an ODJFS-developed or “directed” QID.


 In situations where a penalty is assessed for a violation an MCP has previously
been  assessed a QID (or any penalty or any other related written
correspondence), the MCP  may be assessed escalating penalties.


C. Points - Points will accumulate over a rolling 12-month schedule.  Each
month, points that are more than 12-months old will expire.  Points will be
tracked and monitored separately for each Agreement the MCP concomitantly holds
with the BMHC, beginning with the commencement of this Agreement (i.e., the MCP
will have zero points at the onset of this Agreement).


No points will be assigned for any violation where an MCP is able to document
that the precipitating circumstances were completely beyond their control and
could not have been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).


C.1. 5 Points -- Failures to meet program requirements, including but not
limited to, actions which  could impair the member’s ability to obtain correct
information regarding services or which could impair a consumer’s or member’s
rights, as determined by ODJFS, will result in the assessment of 5
points.  Examples include, but are not limited to, the following:


•Violations which result in a member’s MCP selection or termination based on
inaccurate provider panel information from the MCP.
•Failure to provide member materials to new members in a timely manner.
•Failure to comply with appeal, grievance, or state hearing requirements,
including the failure to notify a member of their right to a state hearing when
the MCP proposes to deny, reduce, suspend or terminate a Medicaid-covered
service.
•Failure to staff 24-hour call-in system with appropriate trained medical
personnel.
•Failure to meet the monthly call-center requirements for either the member
services or the 24-hour call-in system lines.
•Provision of false, inaccurate or materially misleading information to health
care providers, the MCP’s members, or any eligible individuals.
•Use of unapproved marketing or member materials.
•Failure to appropriately notify ODJFS or members of provider panel
terminations.
•Failure to update website provider directories as required.


C.2. 10 Points -- Failures to meet program requirements, including but not
limited to, actions which could affect the ability of the MCP to deliver or the
consumer to access covered services, as determined by ODJFS.  Examples include,
but are not limited to, the following:


•Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).
•Failure to assist a member in accessing needed services in a timely manner
after request from the member.
•Failure to provide medically-necessary Medicaid covered services to members.
•Failure to process prior authorization requests within the prescribed time
frames.
 
D. Fines– Refundable or nonrefundable fines may be assessed as a penalty
separate to or in combination with other sanctions/remedial actions.


D.1. Unless otherwise stated, all fines are nonrefundable.


D.2. Pursuant to procedures as established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP.  In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.


D.3. Monetary sanctions/assurances imposed by ODJFS will be based on the most
recent premium payments.


D.4. Any monies collected through the imposition of a refundable fine will be
returned to the MCP (minus any applicable collection fees owed to the Attorney
General’s Office if the MCP has been delinquent in submitting payment) after
they have demonstrated full compliance, as determined by ODJFS, with the
particular program requirement.  If an MCP does not comply within one (1) year
of the date of notification of noncompliance involving issues of case management
and two (2) years of the date of notification of noncompliance in issues
involving encounter data, then the monies will not be refunded.


D.5. MCPs are required to submit a written request for refund to ODJFS at the
time they believe is appropriate before a refund of monies will be considered.


E. Combined Remedies - Notwithstanding any other action ODJFS may take under
this Appendix, ODJFS may impose a combined remedy which will address all areas
of noncompliance if ODJFS determines, in its sole discretion, that (1) one
systemic problem is responsible for multiple areas of noncompliance and/or (2)
that there are a number of repeated instances of noncompliance with the same
program requirement.


F. Progressive Remedies - Progressive remedies will be based on the number of
points accumulated at the time of the most recent incident.  Unless specifically
otherwise indicated in this appendix, all fines are nonrefundable.  The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified below:


0 -15 Points   Corrective Action Plan (CAP)
16-25Points   CAP + $5,000 fine
26-50Points   CAP + $10,000 fine
51-70 Points   CAP + $20,000 fine
71-100 Points   CAP + $30,000 fine
100+ Points   Proposed Contract Termination


G. New Member Selection Freezes - Notwithstanding any other penalty or point
assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP from receiving new membership through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-month period; (2) or the MCP fails to
fully implement a CAP within the designated time frame; or  (3) circumstances
exist which potentially jeopardize the MCP’s members’ access to care.  [Examples
of circumstances that ODJFS may consider as jeopardizing member access to care
include:


- the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment  requirements;
- the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;

- the MCP’s refusal to comply with a program requirement after ODJFS has
directed the MCP to comply with the specific program requirement; or
- the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]


Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as, payments for those enrollees are denied by CMS in accordance
with the requirements in 42 CFR 438.730.


H. Reduction of Assignments – ODJFS has sole discretion over how member
auto-assignments are made.  ODJFS may reduce the number of assignments an MCP
receives to assure program stability within a region or if ODJFS determines that
the MCP lacks sufficient capacity to meet the needs of the increased volume in
membership.  Examples of circumstances which ODJFS may determine demonstrate a
lack of sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network; repeatedly provide new member materials
by the member’s effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, member’s PCP and CAMS data
files.


I. Termination, Amendment, or Nonrenewal of MCP Provider Agreement - ODJFS can
at any time move to terminate, amend or deny renewal of a provider
agreement.  Upon such termination, nonrenewal, or denial of an MCP provider
agreement, all previously collected monetary sanctions will be retained by
ODJFS.


J. Specific Pre-Determined Penalties


I.1. Adequate network-minimum provider panel requirements- Compliance with
provider panel requirements will be assessed quarterly.  Any deficiencies in the
MCP’s provider network as specified in Appendix H of the Agreement or by ODJFS,
will result in the assessment of a $1,000 nonrefundable fine for each category
(practitioners, PCP capacity, hospitals), for each county, and for each
population (e.g., ABD, CFC).  For example if the MCP did not meet the following
minimum panel requirements, the MCP would be assessed (1) a $3,000 nonrefundable
fine for the failure to meet CFC panel requirements; and, (2) a $1,000
nonrefundable fine for the failure to meet ABD panel requirements).
· practitioner requirements in Franklin county for the CFC population
· practitioner requirements in Franklin county for the ABD population
· hospital requirements in Franklin county for the CFC population
· PCP capacity requirements in Fairfield county for the CFC population


In addition to the pre-determined penalties, ODJFS may assess additional
penalties pursuant to this Appendix (e.g. CAPs, points, fines) if member
specific access issues are identified resulting from provider panel
noncompliance.


J.2. Geographic Information System - Compliance with the Geographic Information
System (GIS) requirements will be assessed semi-annually.  Any failure to meet
GIS requirements as specified in Appendix H of the Agreement will result a
$1,000 nonrefundable fine for each county and for each population (e.g., ABD,
CFC, etc.).  For example if the MCP did not meet GIS requirements in the
following counties, the MCP would be assessed (1) a nonrefundable $2,000 fine
for the failure to meet GIS requirements for the CFC population and (2) a $1,000
nonrefundable fine for the failure to meet GIS requirements for the ABD
population.
· GIS requirements in Franklin county for the CFC population
· GIS requirements in Fairfield county for the CFC population
· GIS requirements in Franklin county for the ABD population


J.3. Late Submissions - All required submissions/data and documentation requests
must be received by their specified deadline and must represent the MCP in an
honest and forthright manner.  Failure to provide ODJFS with a required
submission or any data/documentation requested by ODJFS will result in the
assessment of a nonrefundable fine of $100 per day, unless the MCP requests and
is granted an extension by ODJFS.  Assessments for late submissions will be done
monthly.  Examples of such program violations include, but are not limited to:


· Late required submissions
o Annual delegation assessments
o Call center report
o Franchise fee documentation
o Reinsurance information  (e.g., prior approval of changes)
o State hearing notifications
 
·Late required data submissions
o Appeals and grievances, case management, or PCP data
 
·Late required information requests
o Automatic call distribution reports
o Information/resolution regarding consumer or provider complaint
o Just cause or other coordination care request from ODJFS
o Provider panel documentation
o Failure to provide ODJFS with a required submission after ODJFS has notified
the MCP that the prescribed deadline for that submission has passed


If an MCP determines that they will be unable to meet a program deadline or
data/documentation submission deadline, the MCP must submit a written request to
its Contract Administrator for an extension of the deadline, as soon as
possible, but no later than 3 PM EST on the date of the deadline in question.
Extension requests should only be submitted in situations where unforeseeable
circumstances have occurred which make it impossible for the MCP to meet an
ODJFS-stipulated deadline and all such requests will be evaluated upon this
standard.  Only written approval as may be granted by ODJFS of a deadline
extension will preclude the assessment of compliance action for untimely
submissions.


J.4. Noncompliance with Claims Adjudication Requirements - If ODJFS finds that
an MCP is unable to (1) electronically accept and adjudicate claims to final
status and/or (2) notify providers of the status of their submitted claims, as
stipulated in Appendix C of the Agreement, ODJFS will assess the MCP with a
monetary sanction of $20,000 per day for the period of noncompliance.


If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.


J.5. Noncompliancewith Prompt Payment:- Noncompliance with the prompt pay
requirements as specified in Appendix J of the Agreement will result in
progressive penalties.  The first violation during a rolling 12-month period
will result in the submission of quarterly prompt pay and monthly status reports
to ODJFS until the next quarterly report is due.  The second violation during a
rolling 12-month period will result in the submission of monthly status reports
and a refundable fine equal to 5% of the MCP’s monthly premium payment or
$300,000, whichever is less.  The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two (2) consecutive
quarters.  Subsequent violations will result in an enrollment freeze.
 
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to an enrollment freeze of not less than three (3) months duration.


J.6. Noncompliance with Franchise Fee Assessment Requirements - In accordance
with ORC Section 5111.176, and in addition to the imposition of any other
penalty, occurrence or points under this Appendix, an MCP that does not pay the
franchise permit fee in full by the due date is subject to any or all of the
following:


· A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;


· Withholdings from future ODJFS capitation payments.  If an MCP fails to pay
the full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full;


· Proposed termination or non-renewal of the MCP’s Medicaid provider agreement
may occur if the MCP:
a.Fails to pay its franchise permit fee or fails to pay the fee promptly;
b.Fails to pay a penalty imposed under this Appendix or fails to pay the penalty
promptly;
c.Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.


J.7. Noncompliance with Clinical Laboratory Improvement Amendments -
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.


J.8. Noncompliance with Abortion and Sterilization Payment - Noncompliance with
abortion and sterilization requirements as specified by ODJFS will result in the
assessment of a nonrefundable $2,000 fine for each documented
violation.  Additionally, MCPs must take all appropriate action to correct each
ODJFS-documented violation.


J.9. Refusal to Comply with Program Requirements - If ODJFS has instructed an
MCP that they must comply with a specific program requirement and the MCP
refuses, such refusal constitutes documentation that the MCP is no longer
operating in the best interests of the MCP’s members or the state of Ohio and
ODJFS will move to terminate or nonrenew the MCP’s provider agreement.


III. Request for Reconsiderations


MCPs may request a reconsideration of remedial action taken under the CAS for
penalties that include points, fines, reductions in assignments and/or selection
freezes.  Requests for reconsideration must be submitted on the ODJFS required
form as follows:


A. MCPs notified of ODJFS’ imposition of remedial  action taken under the CAS
will have ten (10) working days from the date of receipt of the facsimile to
request reconsideration, although ODJFS will impose enrollment freezes based on
an access to care concern concurrent with initiating notification to the
MCP.  Any information that the MCP would like reviewed as part of the
reconsideration request must be submitted at the time of submission of the
reconsideration request, unless ODJFS extends the time frame in writing.


B. All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.


C. The MCP will be responsible for verifying timely receipt of all
reconsideration requests.  All requests for reconsideration must explain in
detail why the specified remedial action should not be imposed.  The MCP’s
justification for reconsideration will be limited to a review of the written
material submitted by the MCP.  The Bureau Chief will review all correspondence
and materials related to the violation in question in making the final
reconsideration decision.


D. Final decisions or requests for additional information will be made by ODJFS
within ten (10) business days of receipt of the request for reconsideration.


E. If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission.  Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.


F. If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS.  The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.


--------------------------------------------------------------------------------



APPENDIX O


PAY-FOR-PERFORMANCE (P4P)
ABD ELIGIBLE POPULATION


This Appendix establishes a Pay-for-performance (P4P) incentive system for
managed care plans (MCPs) to improve performance in specific areas important to
the Medicaid MCP members.  P4P includes the at-risk amount included with the
monthly premium payments (see Appendix F, Rate Chart), and possible additional
monetary rewards up to $250,000.


To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures, as set forth herein below.  For qualifying MCPs, higher
performance standards for three measures must be reached to be awarded a portion
of the at-risk amount and any additional P4P (see Sections 1).  An excellent and
superior standard is set in this Appendix for each of the three
measures.  Qualifying MCPs will be awarded a portion of the at-risk amount for
each excellent standard met.  If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 2).


ODJFS will use the first calendar year of an MCP’s ABD managed care program
membership as the baseline year (i.e., CY2007).  The baseline year will be used
to determine performance standards and targets; baseline data may come from a
combination of FFS claims data and MCP encounter data.  As many of the
performance measures used in the determination of P4P require two calendar years
of baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, [i.e., CY2006])
data will come from FFS claims.


An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007).  CY2008 will be the initial report period upon which
compliance with the performance standards will be determined.  SFY 2009 will
become the first year an MCP’s performance level for P4Pcan be determined.


1. SFY 2009 P4P


1.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2009 P4P, an MCP’s performance level
must:


1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and


2)  Meet the  P4P standards established for the Clinical Performance Measures
below.
 
· A detailed description of the methodologies for each measure can be found on
the BMHC page of the ODJFS website.


Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:


1.  PCP Turnover (Appendix M, Section 2.a.)


Report Period: CY 2008


2.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2008                                                      


For each clinical performance measure listed below, the MCP must meet the
P4P standard to be considered for SFY 2009 P4P.  The MCP meets the P4P standard
if one of two criteria is met.  The P4P standard is a performance level of
either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for five of eight clinical performance measures listed below; or


2) The Medicaid benchmarks for five of eight clinical performance measures
listed below.  The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.
 

 

Clinical Performance Measure
Medicaid
Benchmark
CHF: Inpatient HospitalDischarge Rate
TBD 
1. CAD: Beta-Blocker Treatment after Heart Attack (AMI -related admission)
TBD
2. CAD: Cholesterol Management for Patients with Cardiovascular Conditions/LDL-C
screening performed
TBD
3. Hypertension: Inpatient HospitalDischarge Rate
TBD
4. Diabetes: Comprehensive Diabetes Care (CDC)/Eye exam
TBD
5. COPD: Inpatient HospitalDischarge Rate
TBD
6. Asthma: Use of Appropriate Medications for People with Asthma
TBD
7. Mental Health: Follow-up After Hospitalization for Mental Illness
TBD



1.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 1.a.. herein, performance will be
evaluated on the measures below to determine the status of the at-risk amount or
any additional P4P that may be awarded.  Excellent and Superior standards are
set for the three measures described below.  The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.


A brief description of these measures is provided in Appendix M, Performance
Evaluation.  A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Members (Appendix M, Section 1.b.i)


Report Period: April – June 2009


Excellent Standard:  TBD


Superior Standard:  TBD


2. Comprehensive Diabetes Care (CDC)/Eye exam (Appendix M, Section 1.c.xiv.)


Report Period: CY 2008


Excellent Standard: TBD


Superior Standard: TBD


3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2008


Excellent Standard: TBD


Superior Standard: TBD


1.c. Determining SFY 2009 P4P


MCPs reaching the minimum performance standards described in Section 1.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P.  For each Excellent standard established in Section 1.b.
herein,  that an MCP meets, one-third of the at-risk amount may be
retained.  For MCPs meeting all of the Excellent and Superiorstandards
established in Section 1.b. herein, additional P4P may be awarded.  For MCPs
receiving additional P4P, the amount in the P4P fund (see section 2.) will be
divided equally, up to the maximum additional amount, among all MCPs’ABD and/or
CFC programs receiving additional P4P.  The maximum additional amount to be
awarded per plan, per program, per contract year is $250,000.  An MCP may
receive up to $500,000 should both of the MCP’s ABD and CFC programs achieve the
Superior Performance Levels.


2. NOTES


2.a. Initiation of the P4P System


For MCPs in their first twenty-four (24) months of Ohio Medicaid ABD Managed
Care Program participation, the status of the at-risk amount will not be
determined because compliance with many of the standards in the ABD program
cannot be determined in an MCP’s first two contract years (see Appendix F., Rate
Chart). In addition, MCPs in their first two (2) contract years in the ABD
program are not eligible for the additional P4P amount awarded for superior
performance.


Starting with the twenty-fifth (25th) month of participation in the ABD program,
the MCP’s at-risk amount will be included in the  P4P system.  The determination
of the status of this at-risk amount will occur after two (2) calendar years of
ABD membership. Because of this requirement, the number of months of at-risk
dollars to be included in an MCP’s first at-risk status determination may vary
depending on when an MCP starts with the ABD program relative to the calendar
year.


2.b. Determination of at-risk amounts and additional P4P payments


For MCPs that have participated in the Ohio Medicaid ABD Managed Care Program
long enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount will occur within six (6) months of the end of the contract
period.  Determination of additional P4P payments will be made at the same time
the status of an MCP’s at-risk amount is determined.


2.c. Statewide P4P system


All MCPs will be included in a statewide P4P system for the ABD program.  The
at-risk amount will be determined using a statewide result for all regions in
which an MCP serves ABD membership.


2.d. Contract Termination, Nonrenewals, or Denials


Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to
ODJFS  in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of
the provider agreement.


Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.


2.e. Report Periods


The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data
source.  Unless otherwise noted, the most recent report or study finalized prior
to the end of the contract period will be used in determining the MCP’s overall
performance level for that contract period.


--------------------------------------------------------------------------------




